DETAILED ACTION
	This Office Action is responsive to the Applicants’ submission, received on May 9, 2022, amending claims 1, 15 and 21.  The present application is being examined under the pre-AIA  first to invent provisions.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3, 5, 6, 15, 16, 18, 20, 21, 23, 25-27, 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,975,019 to Green et al. (“Green”), over U.S. Patent Application Publication No. 2004/0098313 to Agrawal et al. (“Agrawal”), over U.S. Patent No. 7,222,085 to Stack (“Stack”), and also over U.S. Patent No. 9,075,882 to Ward et al. (“Ward”).
Regarding claim 1, Green describes a page update handler, which is loaded by a web browser as part of a web page, and adds functionality for dynamically supplementing the web page with content supplied by a content server (see e.g. column 1, lines 46-56).  Like claimed, Green particularly teaches:
displaying, on a display screen of a computing device, a visual indicator representative of an item (see e.g. column 1, line 65 – column 2, line 15; and column 3, lines 37-47: Green discloses that when a mouse-over event occurs with respect to a recognized item on a web page, such as a hypertext link or keyword, the page update handler displays a corresponding overlay display object within the web page, wherein the overlay display object displays supplemental content associated with the recognized item.  Green demonstrates if, for example, the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include additional information associated with the product, such as a price, product reviews, photograph, etc. – see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, line 3; and FIG. 5.  The hypertext link or product name displayed on the web page can be considered a “visual indicator” like claimed, which is representative of an item, i.e. a product.);
receiving an item identifier of the item in response to detecting a cursor event associated with the visual indicator (see e.g. column 3, line 59 – column 4, line 2: Green discloses that, in response to the mouse-over event with respect to the hypertext link or product name, the web browser sends a request to a content server for the supplemental content corresponding the product.  Green further discloses that the request can include an identifier of the product – see e.g. column 7, lines 58-65.  The web browser and content server thus receive an item identifier, i.e. an identifier of the product, in response to detecting the mouse-over event associated with the hypertext link or product name.);
in response to receiving the item identifier of the item:
determining a specific advertisement for display in an information block proximate the visual indicator based on the item identifier of the item (see e.g. column 1, lines 46-56; column 1, line 65 – column 2, line 15; and column 3, line 59 – column 4, line 6: as alluded to above, Green discloses that in response to the mouse-over event with respect to an item, the web browser receives and displays supplemental content associated with the item from a content server.  Green particularly discloses that the supplemental content is displayed in an information block, i.e. in an overlay display object, located proximate the item in the web page – see e.g. column 3, lines 37-58; column 12, lines 31-40; and FIG. 5.  Like further noted above, Green demonstrates that if the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include additional information associated with the product – see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, line 3; and FIG. 5.  Green particularly discloses that the supplemental content can include a list of similar products – see e.g. column 12, lines 41-45; and FIG. 5.  The list of similar products promotes the similar products and therefore each of the items in the list of similar products is considered an advertisement like claimed.  Accordingly, the content server and/or browser thus determines a specific advertisement, e.g. for a similar product, for display in an information block, i.e. in overlay display object, proximate the item based on the identifier of the product.); and
causing a display of the specific advertisement in the information block proximate the visual indicator, the specific advertisement comprising an advertisement for a different item that is different from the item represented by the visual indicator, the specific advertisement displayed responsive to detecting the cursor event associated with the visual indicator (see e.g. column 1, line 65 – column 2, line 15; and column 3, lines 37-47: as noted above, Green discloses that when a mouse-over event occurs with respect to a recognized item on a web page, such as a hypertext link or keyword, the page update handler displays a corresponding overlay display object within the web page, wherein the overlay display object displays supplemental content associated with the recognized item.  As further noted above, Green demonstrates that if the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include information associated with the product – see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, line 3; and FIG. 5.  Particularly, as further noted above, Green discloses that the supplemental content can include a list of similar products, which are each considered an advertisement for a different item – the similar product – that is different from the item represented by the visual indicator.  Accordingly, Green teaches causing a display of the advertisement in an information block, i.e. in an overlay display object, proximate the recognized item on the web page, wherein the advertisement comprises an advertisement for a different item, i.e. a similar item, that is different from the item represented by the visual indicator, and wherein the advertisement is displayed in response to detecting the cursor event, i.e. mouse-over event, associated with the visual indicator.).
Accordingly, Green teaches a method similar that of claim 1.  However, Green does not explicitly teach additionally receiving a user identifier of a user in response to detecting the cursor event, and then determining a user profile of the user stored in a database based on the user identifier of the user, whereby the advertisement (e.g. for the similar item) is further determined based on the user profile of the user, as is required by claim 1.  Moreover, Green also does not explicitly teach obtaining transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction-related information comprising details of past transactions involving the user and other items and details of past transactions involving a seller of the item with other users and at least one other item, and wherein the advertisement is also determined based on the transaction-related information comprising the details of past transactions involving the user and other items and details of past transactions involving a seller of the item with other users and at least one other item, as is further required by claim 1.
Similar to Green, Agrawal teaches displaying an overlay display object (i.e. a “buy box”) on a web page in response to a user hovering a pointer over an item representing a product, wherein the overlay display object displays supplemental content corresponding to the product (see e.g. paragraphs 0014, 0062, 0179-0180, 0188, and 192-0194, and FIG. 23).  Regarding the claimed invention, Agrawal particularly teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of the item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content including an advertisement (e.g. a personal recommendation of a product or service) based on the user profile of the user (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the user-specific content in an information block (i.e. the buy box) proximate the item on the web page (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).
It would have been obvious to one of ordinary skill in the art, having the teachings of Green and Agrawal before him at the time the invention was made, to modify the method taught by Green so as to additionally receive a user identifier of a user in response to detecting the cursor event, and then in response to receiving the user identifier and the item identifier, determine a user profile of the user stored in a database based on the user identifier of the user, whereby the supplemental content (e.g. the advertisement/recommended product) is further determined based on the user profile of the user, as is taught by Agrawal.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the supplemental content to be personalized for the user, as is taught by Agrawal.
Stack generally describes a method for recommending goods or services based on a particular good or service selected by the user and on previous customer buying history (see e.g. column 1, lines 50-58).  Regarding the claimed invention, Stack particularly teaches that the user can select an item on a web page and obtain recommendations associated with the selected item, whereby transaction-related information (i.e. customer buying history) stored in a transaction database is obtained based on an identifier of the selected item, the transaction-related information comprising details of past transactions involving a seller of the selected item with other users and at least one other item, and whereby the recommendations are determined based on the transaction-related information comprising the details of past transactions involving a seller of the item with other users and at least one other item, and on the identifier of the selected item (see e.g. column 1, line 55 – column 2, line 7; column 2, line 63 – column 3, line 2; and column 3, lines 21-56).
It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal and Stack before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by Green and Agrawal such that they are determined based on transaction-related information stored in a transaction database like taught by Stack, the transaction-related information comprising details of past transactions involving a seller of the item with other users and at least other item.  That is, it would have been obvious to modify the method taught by Green and Agrawal so as to obtain transaction-related information stored in a transaction database based on the item identifier, the transaction-related information comprising details of past transactions involving a seller of the item with other users and at least one other item, wherein the user-specific advertisement (i.e. recommendation) is determined based on the transaction-related information comprising details of past transactions involving a seller of the item with other users and at least one other item, and based on the item identifier of the item.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because it facilitates the determination of recommendations, as is suggested by Stack (see e.g. column 1, lines 36-46; and column 4, lines 18-29).
Ward generally describes a method for recommending content items, which includes receiving an indication that a first item is of interest and selecting a second item to recommend based at least in part on a degree of similarity of the second item to the first item (see e.g. column 2, lines 42-52).  Regarding the claimed invention, Ward particularly teaches: (i) obtaining transaction-related information (e.g. a user purchase history), the transaction-related information comprising details of past transactions involving the user and other items (see e.g. column 9, lines 40-66); and (ii) determining user-specific items to recommend based on the transaction-related information comprising details of past transactions involving the user and other items and on the identity of the item (see e.g. column 3, lines 10-30; column 3, lines 42-67; and column 9, lines 40-66).
It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal, Stack and Ward before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by Green, Agrawal and Stack such that they are also determined based on transaction-related information of the user, the transaction-related information comprising details of past transactions involving the user and other items, as is taught by Ward.  That is, it would have been obvious to modify the method taught by Green, Agrawal and Stack so as to further obtain transaction-related information stored in the transaction database based on the user profile of the user, the transaction-related information comprising details of past transactions involving the user and other items (i.e. items the user previously purchased), and wherein the user-specific advertisement is further determined based on the user profile of the user and the transaction-related information comprising the details of past transactions involving the user and other items.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because they can result in recommended content items that are more personalized to the individual user (e.g. to not recommend items the user already purchased), as is evident from Ward (see e.g. column 9, lines 40-66).  Accordingly, Green, Agrawal, Stack and Ward are considered to teach, to one of ordinary skill in the art, a method like that of claim 1.
As per claim 3, Green discloses that the cursor event comprises a mouseover event (see e.g. column 1, line 65 – column 2, line 6; and column 3, lines 37-58).  Agrawal provides a similar teaching (see e.g. paragraphs 0062 and 0188).  Accordingly, the above-described combination of Green, Agrawal, Stack and Ward further teaches a method like that of claim 3.
As per claim 5, it would have been obvious, as is described above, to modify the method taught by Green such that the supplemental content (i.e. the advertisement/recommendation) is further determined based on the user profile of the user, as is taught by Agrawal.  Agrawal particularly teaches that the content can be selected based on a relevancy of the content to the user (see e.g. paragraph 0014, 0062, 0160-0161 and 0196).  Accordingly, the above-described combination of Green, Agrawal, Stack and Ward further teaches a method like that of claim 5.
As per claim 6, it would have been obvious, as is described above, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by Green and Agrawal such that they are determined based on transaction-related information stored in a transaction database like taught by Stack.  Stack particularly teaches that determining the recommended items based on the transaction related-information comprises obtaining item information from an item database, wherein the recommendations are determined based on such item information (see e.g. column 3, lines 36-57).  Accordingly, it follows that determining the user-specific advertisements (i.e. recommended items) based on the user profile of the user, the transaction-related information, and the item identifier of the item further comprises obtaining item information related to the item from an item database, wherein the user-specific advertisement is determined based on the item information, the transaction-related information, and the user profile of the user.  The above-described combination of Green, Agrawal, Stack and Ward thus further teaches a method like that of claim 6.
Regarding claim 15, Green describes a page update handler, which is loaded by a web browser as part of a web page, and adds functionality for dynamically supplementing the web page with content supplied by a content server (see e.g. column 1, lines 46-56).  Like claimed, Green particularly teaches:
displaying, on a display screen of a computing device, a visual indicator representative of an item (see e.g. column 1, line 65 – column 2, line 15; and column 3, lines 37-47: Green discloses that when a mouse-over event occurs with respect to a recognized item on a web page, such as a hypertext link or keyword, the page update handler displays a corresponding overlay display object within the web page, wherein the overlay display object displays supplemental content associated with the recognized item.  Green demonstrates if, for example, the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include additional information associated with the product, such as a price, product reviews, photograph, etc. – see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, line 3; and FIG. 5.  The hypertext link or product name displayed on the web page can be considered a “visual indicator” like claimed, which is representative of an item, i.e. a product.);
receiving an item identifier of the item in response to detecting a cursor event associated with the visual indicator (see e.g. column 3, line 59 – column 4, line 2: Green discloses that, in response to the mouse-over event with respect to the hypertext link or product name, the web browser sends a request to a content server for the supplemental content corresponding the product.  Green further discloses that the request can include an identifier of the product – see e.g. column 7, lines 58-65.  The web browser and content server thus receive an item identifier, i.e. an identifier of the product, in response to detecting the mouse-over event associated with the hypertext link or product name.);
in response to receiving the item identifier of the item:
determining additional information based on the item identifier of the item (see e.g. column 1, lines 46-56; column 1, line 65 – column 2, line 15; and column 3, line 59 – column 4, line 6: as alluded to above, Green discloses that in response to the mouse-over event with respect to an item, the web browser receives and displays supplemental content associated with the item from a content server.  Like noted above, Green demonstrates that if the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include additional information associated with the product – see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, line 3; and FIG. 5.  Green further discloses that the supplemental content can include a list of similar products – see e.g. column 12, lines 41-45; and FIG. 5.  Accordingly, the content server and/or browser thus determines additional information based on the identifier of the product.); and
causing a display of the additional information in an information block proximate the visual indicator, the additional information displayed responsive to detecting the cursor event associated with the visual indicator (see e.g. column 1, line 65 – column 2, line 15; and column 3, lines 37-47: as noted above, Green discloses that when a mouse-over event occurs with respect to a recognized item on a web page, such as a hypertext link or keyword, the page update handler displays a corresponding overlay display object within the web page, wherein the overlay display object displays supplemental content associated with the recognized item.  As further noted above, Green demonstrates that if the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include information associated with the product – see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, line 3; and FIG. 5.  Accordingly, Green teaches causing a display of the additional information in an information block, i.e. in an overlay display object, proximate the recognized item on the web page, and wherein the additional information is displayed in response to detecting the cursor event, i.e. mouse-over event, associated with the visual indicator.).
Green suggests that such teachings can be implemented via program code stored on a non-transitory computer-readable storage medium (e.g. of a server) (see e.g. column 15, line 4 – column 16, line 23).  Such a non-transitory computer-readable storage medium comprising program code to implement the above-described teachings of Green is considered a non-transitory computer-readable storage medium similar to that of claim 15.  However, Green does not explicitly teach additionally receiving a user identifier of a user in response to detecting the cursor event, and then determining a user profile of the user stored in a database based on the user identifier of the user, whereby the additional information is further determined based on the user profile of the user, as is required by claim 15.  Moreover, Green also does not explicitly teach obtaining transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction-related information comprising details of past transactions involving the user and other items and details of past transactions involving a seller of the item, and wherein the additional information is also determined based on the transaction-related information comprising the details of past transactions involving the user and other items and details of past transactions involving the seller of the item, as is further required by claim 15.
	Similar to Green, Agrawal teaches displaying an overlay display object (i.e. a “buy box”) on a web page in response to a user hovering a pointer over an item representing a product, wherein the overlay display object displays supplemental content corresponding to the product (see e.g. paragraphs 0014, 0062, 0179-0180, 0188, and 192-0194, and FIG. 23).  Regarding the claimed invention, Agrawal particularly teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of the item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining additional information (e.g. a personal recommendation of a product or service) based on the user profile of the user (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the additional information in an information block (i.e. the buy box) proximate the item on the web page (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).
It would have been obvious to one of ordinary skill in the art, having the teachings of Green and Agrawal before him at the time the invention was made, to modify the non-transitory computer-readable storage medium taught by Green so as to additionally receive a user identifier of a user in response to detecting the cursor event, and then in response to receiving the user identifier and the item identifier, determine a user profile of the user stored in a database based on the user identifier of the user, whereby the additional information (e.g. the recommended product) is further determined based on the user profile of the user, as is taught by Agrawal.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the supplemental content to be personalized for the user, as is taught by Agrawal.
Stack generally describes a method for recommending goods or services based on a particular good or service selected by the user and on previous customer buying history (see e.g. column 1, lines 50-58).  Regarding the claimed invention, Stack particularly teaches that the user can select an item on a web page and obtain recommendations associated with the selected item, whereby transaction-related information (i.e. customer buying history) stored in a transaction database is obtained based on an identifier of the selected item, the transaction-related information comprising details of past transactions involving a seller of the selected item with other users and at least one other item, and whereby the recommendations are determined based on the transaction-related information comprising details of past transactions involving a seller of the selected item with other users and at least one other item and the identifier of the selected item (see e.g. column 1, line 55 – column 2, line 7; column 2, line 63 – column 3, line 2; and column 3, lines 21-56).
It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal and Stack before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by Green and Agrawal such that they are determined based on transaction-related information stored in a transaction database like taught by Stack, the transaction-related information comprising details of past transactions involving a seller of the item with other users and at least other item.  That is, it would have been obvious to modify the non-transitory computer-readable storage medium taught by Green and Agrawal so as to obtain transaction-related information stored in a transaction database based on the item identifier, the transaction-related information comprising details of past transactions involving a seller of the item, wherein the user-specific advertisement is determined based on the transaction-related information comprising details of past transactions involving the seller of the item and the item identifier of the item, as is taught by Stack.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because it facilitates the determination of recommendations, as is suggested by Stack (see e.g. column 1, lines 36-46; and column 4, lines 18-29).
Ward generally describes a method for recommending content items, which includes receiving an indication that a first item is of interest and selecting a second item to recommend based at least in part on a degree of similarity of the second item to the first item (see e.g. column 2, lines 42-52).  Regarding the claimed invention, Ward particularly teaches: (i) obtaining transaction-related information (e.g. a user purchase history), the transaction-related information comprising details of past transactions involving the user and other items (see e.g. column 9, lines 40-66); and (ii) determining user-specific items to recommend based on the transaction-related information comprising the details of past transactions involving the user and other items and the identity of the item (see e.g. column 3, lines 10-30; column 3, lines 42-67; and column 9, lines 40-66).
It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal, Stack and Ward before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by Green, Agrawal and Stack such that they are also determined based on transaction-related information of the user, the transaction-related information comprising details of past transactions involving the user and other items, as is taught by Ward.  That is, it would have been obvious to modify the non-transitory computer-readable storage medium taught by Green, Agrawal and Stack so as to further obtain transaction-related information stored in the transaction database based on the user profile of the user, the transaction-related information comprising details of past transactions involving the user and other items (i.e. items the user previously purchased), and wherein the user-specific advertisement is further determined based on the user profile of the user and the transaction-related information comprising details of past transactions involving the user and other items, as is taught by Ward.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because they can result in recommended content items that are more personalized to the individual user (e.g. to not recommend items the user already purchased), as is evident from Ward (see e.g. column 9, lines 40-66).  Accordingly, Green, Agrawal, Stack and Ward are considered to teach, to one of ordinary skill in the art, a non-transitory computer-readable storage medium like that of claim 15.
As per claim 16, Green further teaches that the additional information comprises a specific advertisement, the user-specific advertisement comprising an advertisement for a different item that is different from the item represented by the visual indicator (see e.g. column 1, lines 46-56; column 1, line 65 – column 2, line 15; and column 3, line 59 – column 4, line 6: as noted above, Green discloses that in response to the mouse-over event with respect to an item, the web browser receives and displays supplemental content associated with the item from a content server.  Like noted above, Green demonstrates that if the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include additional information associated with the product – see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, line 3; and FIG. 5.  Green particularly discloses that the supplemental content can include a list of similar products – see e.g. column 12, lines 41-45; and FIG. 5.  The list of similar products promotes the similar products and therefore each of the items in the list of similar products is considered an advertisement like claimed, which is for a different item that is different from the item represented by the visual indicator.).  Accordingly, the above-described combination of Green, Agrawal, Stack and Ward further teaches a non-transitory computer-readable storage medium like that of claim 16.
	As per claim 18, it would have been obvious, as is described above, to modify the non-transitory computer-readable storage medium taught by Green such that the supplemental content (i.e. the additional information) is further determined based on the user profile of the user, as is taught by Agrawal.  Agrawal particularly teaches that the additional information is filtered based on the user profile of the user (see e.g. paragraphs 0219-0220).  Ward provides a similar teaching (see e.g. column 9, lines 40-66).  Accordingly, the above-described combination of Green, Agrawal, Stack and Ward further teaches a non-transitory computer-readable storage medium like that of claim 18.
As per claim 20, it would have been obvious, as is described above, to modify the non-transitory computer-readable storage medium taught by Green such that the supplemental content (i.e. the additional information) is further determined based on the user profile of the user, as is taught by Agrawal.  Agrawal particularly teaches that the content can be selected based on a relevancy of the content to the user (see e.g. paragraph 0014, 0062, 0160-0161 and 0196).  Accordingly, the above-described combination of Green, Agrawal, Stack and Ward further teaches a non-transitory computer-readable storage medium like that of claim 20.
Regarding claim 21, Green describes a page update handler, which is loaded by a web browser as part of a web page, and adds functionality for dynamically supplementing the web page with content supplied by a content server (see e.g. column 1, lines 46-56).  Like claimed, Green particularly teaches:
displaying, on a display screen of a computing device, a visual indicator representative of an item (see e.g. column 1, line 65 – column 2, line 15; and column 3, lines 37-47: Green discloses that when a mouse-over event occurs with respect to a recognized item on a web page, such as a hypertext link or keyword, the page update handler displays a corresponding overlay display object within the web page, wherein the overlay display object displays supplemental content associated with the recognized item.  Green demonstrates if, for example, the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include additional information associated with the product, such as a price, product reviews, photograph, etc. – see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, line 3; and FIG. 5.  The hypertext link or product name displayed on the web page can be considered a “visual indicator” like claimed, which is representative of an item, i.e. a product.);
receiving an item identifier of the item in response to detecting a cursor event associated with the visual indicator (see e.g. column 3, line 59 – column 4, line 2: Green discloses that, in response to the mouse-over event with respect to the hypertext link or product name, the web browser sends a request to a content server for the supplemental content corresponding the product.  Green further discloses that the request can include an identifier of the product – see e.g. column 7, lines 58-65.  The web browser and content server thus receive an item identifier, i.e. an identifier of the product, in response to detecting the mouse-over event associated with the hypertext link or product name.);
in response to receiving the item identifier of the item:
determining a specific advertisement for display in an information block proximate the visual indicator based on the item identifier of the item (see e.g. column 1, lines 46-56; column 1, line 65 – column 2, line 15; and column 3, line 59 – column 4, line 6: as alluded to above, Green discloses that in response to the mouse-over event with respect to an item, the web browser receives and displays supplemental content associated with the item from a content server.  Green particularly discloses that the supplemental content is displayed in an information block, i.e. in an overlay display object, located proximate the item in the web page – see e.g. column 3, lines 37-58; column 12, lines 31-40; and FIG. 5.  Like further noted above, Green demonstrates that if the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include additional information associated with the product – see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, line 3; and FIG. 5.  Green particularly discloses that the supplemental content can include a list of similar products – see e.g. column 12, lines 41-45; and FIG. 5.  The list of similar products promotes the similar products and therefore each of the items in the list of similar products is considered an advertisement like claimed.  Accordingly, the content server and/or browser thus determines a specific advertisement, e.g. for a similar product, for display in an information block, i.e. an overlay display object, proximate the visual indicator based on the identifier of the product.); and
causing a display of the specific advertisement in the information block proximate the visual indicator, the specific advertisement comprising an advertisement for a different item that is different from the item represented by the visual indicator, the specific advertisement displayed responsive to detecting the cursor event associated with the visual indicator (see e.g. column 1, line 65 – column 2, line 15; and column 3, lines 37-47: as noted above, Green discloses that when a mouse-over event occurs with respect to a recognized item on a web page, such as a hypertext link or keyword, the page update handler displays a corresponding overlay display object within the web page, wherein the overlay display object displays supplemental content associated with the recognized item.  As further noted above, Green demonstrates that if the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include information associated with the product – see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, line 3; and FIG. 5.  Particularly, as further noted above, Green discloses that the supplemental content can include a list of similar products, which are each considered an advertisement for a different item – the similar product – that is different from the item represented by the visual indicator.  Accordingly, Green teaches causing a display of the advertisement in an information block, i.e. in an overlay display object, proximate the recognized item on the web page, wherein the advertisement comprises an advertisement for a different item, i.e. a similar item, that is different from the item represented by the visual indicator, and wherein the advertisement is displayed in response to detecting the cursor event associated with the visual indicator.).
Green suggests that such teachings can be implemented via a memory and a processor of a computer that further comprises a display screen (see e.g. column 2, line 58 – column 3, line 58).  Such a computer implementing the above-described teachings of Green is considered a computing device similar to that of claim 21.  However, Green does not explicitly teach additionally receiving a user identifier of a user in response to detecting the cursor event, and then determining a user profile of the user stored in a database based on the user identifier of the user, whereby the advertisement (e.g. for the similar item) is further determined based on the user profile of the user, as is required by claim 21.  Moreover, Green also does not explicitly teach obtaining transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction-related information comprising details of past transactions involving the user and other items and details of past transactions involving a seller of the item, and wherein the advertisement is also determined based on the transaction-related information comprising the details of past transactions involving the user and other items and details of past transactions involving a seller of the item, as is further required by claim 21.
	Similar to Green, Agrawal teaches displaying an overlay display object (i.e. a “buy box”) on a web page in response to a user hovering a pointer over an item representing a product, wherein the overlay display object displays supplemental content corresponding to the product (see e.g. paragraphs 0014, 0062, 0179-0180, 0188, and 192-0194, and FIG. 23).  Regarding the claimed invention, Agrawal particularly teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of the item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content including an advertisement (e.g. a personal recommendation of a product or service) based on the user profile of the user (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the user-specific content in an information block (i.e. the buy box) proximate the item on the web page (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).
It would have been obvious to one of ordinary skill in the art, having the teachings of Green and Agrawal before him at the time the invention was made, to modify the computing device taught by Green so as to additionally receive a user identifier of a user in response to detecting the cursor event, and then in response to receiving the user identifier and the item identifier, determine a user profile of the user stored in a database based on the user identifier of the user, whereby the supplemental content (e.g. the advertisement/recommended product) is further determined based on the user profile of the user, as is taught by Agrawal.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the supplemental content to be personalized for the user, as is taught by Agrawal.
Stack generally describes a method for recommending goods or services based on a particular good or service selected by the user and on previous customer buying history (see e.g. column 1, lines 50-58).  Regarding the claimed invention, Stack particularly teaches that the user can select an item on a web page and obtain recommendations associated with the selected item, whereby transaction-related information (i.e. customer buying history) stored in a transaction database is obtained based on an identifier of the selected item, the transaction-related information comprising details of past transactions involving a seller of the selected item with other users and at least one other item, and whereby the recommendations are determined based on the transaction-related information comprising the details of past transactions involving a seller of the selected item with other users and at least one other item, and on the identifier of the selected item (see e.g. column 1, line 55 – column 2, line 7; column 2, line 63 – column 3, line 2; and column 3, lines 21-56).
It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal and Stack before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by Green and Agrawal such that they are determined based on transaction-related information stored in a transaction database like taught by Stack, the transaction-related information comprising details of past transactions involving a seller of the item with other users and at least other item.  That is, it would have been obvious to modify the computing device taught by Green and Agrawal so as to obtain transaction-related information stored in a transaction database based on the item identifier, the transaction-related information comprising details of past transactions involving a seller of the item, wherein the user-specific advertisement is determined based on the transaction-related information comprising the details of past transactions involving a seller of the selected item.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because it facilitates the determination of recommendations, as is suggested by Stack (see e.g. column 1, lines 36-46; and column 4, lines 18-29).
Ward generally describes a method for recommending content items, which includes receiving an indication that a first item is of interest and selecting a second item to recommend based at least in part on a degree of similarity of the second item to the first item (see e.g. column 2, lines 42-52).  Regarding the claimed invention, Ward particularly teaches: (i) obtaining transaction-related information (e.g. a user purchase history), the transaction-related information comprising details of past transactions involving the user and other items (see e.g. column 9, lines 40-66); and (ii) determining user-specific items to recommend based on the transaction-related information comprising the details of past transactions involving the user and other items and on the identity of the item (see e.g. column 3, lines 10-30; column 3, lines 42-67; and column 9, lines 40-66).
It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal, Stack and Ward before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by Green, Agrawal and Stack such that they are also determined based on transaction-related information of the user, the transaction-related information comprising details of past transactions involving the user and other items, as is taught by Ward.  That is, it would have been obvious to modify the computing device taught by Green, Agrawal and Stack so as to further obtain transaction-related information stored in the transaction database based on the user profile of the user, the transaction-related information comprising details of past transactions involving the user and other items (i.e. items the user previously purchased), and wherein the user-specific advertisement is further determined based on the user profile of the user and the transaction-related information comprising the details of past transactions involving the user and other items.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because they can result in recommended content items that are more personalized to the individual user (e.g. to not recommend items the user already purchased), as is evident from Ward (see e.g. column 9, lines 40-66).  Accordingly, Green, Agrawal, Stack and Ward are considered to teach, to one of ordinary skill in the art, a computing device like that of claim 21.
As per claim 23, Green discloses that the cursor event comprises a mouseover event (see e.g. column 1, line 65 – column 2, line 6; and column 3, lines 37-58).  Agrawal provides a similar teaching (see e.g. paragraphs 0062 and 0188).  Accordingly, the above-described combination of Green, Agrawal, Stack and Ward further teaches a computing device like that of claim 23.
As per claim 25, it would have been obvious, as is described above, to modify the computing device taught by Green such that the supplemental content (i.e. the advertisement/recommendation) is further determined based on the user profile of the user, as is taught by Agrawal.  Agrawal particularly teaches that the content can be selected based on a relevancy of the content to the user (see e.g. paragraph 0014, 0062, 0160-0161 and 0196).  Accordingly, the above-described combination of Green, Agrawal, Stack and Ward further teaches a computing device like that of claim 25.
As per claim 26, it would have been obvious, as is described above, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by Green and Agrawal such that they are determined based on transaction-related information stored in a transaction database like taught by Stack.  Stack particularly teaches that determining the recommended items based on the transaction related-information comprises obtaining item information from an item database, wherein the recommendations are determined based on such item information (see e.g. column 3, lines 36-57).  Accordingly, it follows that determining the user-specific advertisements (i.e. recommended items) based on the user profile of the user, the transaction-related information, and the item identifier of the item further comprises obtaining item information related to the item from an item database, wherein the user-specific advertisement is determined based on the item information, the transaction-related information, and the user profile of the user.  The above-described combination of Green, Agrawal, Stack and Ward thus further teaches a computing device like that of claim 26.
Regarding claim 27, Green and Agrawal do not explicitly teach that the relevancy of the user specific advertisement is based on a numeric relevancy score as is claimed.  Ward nevertheless teaches selecting a user-specific advertisement (i.e. a product or item to recommend) based on a relevancy of the advertisement to the user, wherein the relevancy of the user-specific advertisement is based on a numeric relevancy score (see e.g. column 3, lines 52-67; column 6, lines 21-39; column 6, line 60 – column 7, line 2; and column 9, lines 40-62).  Stack provides a similar teaching (see e.g. column 3, line 58 – column 4, line 5).  It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal, Stack and Ward before him at the time the invention was made, to further modify the method taught by Green, Agrawal, Stack and Ward such that the relevancy of the user-specific advertisement (i.e. recommended product) is based on a numeric relevancy score, as is taught by Ward and/or Stack.  It would have been advantageous to one of ordinary skill to utilize such a score, because would enable particularly relevant items to be identified, as is suggested by Ward and Stack.  Accordingly, Green, Agrawal, Stack and Ward are considered to teach, to one of ordinary skill in the art, a method like that of claim 27.
As per claim 29, it would have been obvious, as is described above, to modify the method taught by Green and Agrawal so as to obtain transaction-related information comprising details of past transactions involving a seller of an item, which is selected by the user, with other users and at least one other item, as is taught by Stack.  Stack particularly teaches that the other users have previously selected and purchased the item (see e.g. column 3, lines 44-57).  Accordingly, the other users can be considered similar to the user, as all have expressed interest in the selected item.  Accordingly, the above-described combination of Green, Agrawal, Stack and Ward is further considered to teach a method like that of claim 29.
As per claim 30, Green teaches that the other item is different from (but similar to) the item represented by the visual indicator (see e.g. column 12, lines 41-45; and FIG. 5.).  Stack provides a similar teaching (see e.g. column 3, lines 44-57), as does Ward (see e.g. column 3, lines 42-51).  Accordingly, the above-described combination of Green, Agrawal, Stack and Ward is further considered to teach a method like that of claim 30.

Claims 2 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Green, Agrawal, Stack and Ward, which is described above, and also over U.S. Patent No. 6,563,514 to Samar (“Samar”).
As described above, Green, Agrawal, Stack and Ward teach a method like that of claim 1 and a computing system like that of claim 21, whereby a user identifier and an item identifier are received in response to detecting a cursor event associated with a visual indicator of an item.  While Green and Agrawal teach that the cursor event is detected in response to the user positioning a cursor within a region associated with the visual indicator (i.e. a mouseover) (see e.g. column 1, line 65 – column 2, line 6; and column 3, lines 37-58 of Green, and paragraphs 0062 and 0188 of Agrawal), Green, Agrawal, Stack and Ward do not explicitly disclose that the cursor event is detected in response to the user positioning the cursor within the region for a predetermined length of time, as is required by claims 2 and 22.
Similar to Green and Agrawal, Samar describes a system by which a user can position a cursor within a region associated with a visual indicator representative of an item of interest in order to display information regarding the item in an information block (i.e. “bubble”) proximate the visual indicator (see e.g. column 1, lines 59-67; column 6, lines 20-28; and FIG. 6).  Regarding the claimed invention, Samar particularly discloses that the information is retrieved and displayed in response to the user positioning the cursor within the region for a pre-determined length of time (see e.g. column 5, lines 31-56; and column 6, lines 20-28).
It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal, Stack, Ward and Samar before him at the time the invention was made, to modify the method and computing device taught by Green, Agrawal, Stack and Ward such that the cursor event is detected in response to the user positioning the cursor within the region associated with the visual indicator for a predetermined length of time, as is taught by Samar.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would prevent the information from being unintentionally retrieved and displayed, as is evident from Samar.  Accordingly, Green, Agrawal, Stack, Ward and Samar are considered to teach, to one of ordinary skill in the art, a method like that of claim 2 and a computing device like that of claim 22.

Claims 4 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Green, Agrawal, Stack and Ward, which is described above, and also over U.S. Patent No. 6,623,529 to Lakritz (“Lakritz”).
Regarding claim 4, Green, Agrawal, Stack and Ward teach a method like that of claim 1, as is described above, whereby a user-specific advertisement based on a user profile is displayed in response to detecting a cursor event associated with a visual indicator representative of an item.  Green, Agrawal, Stack and Ward, however, do not specifically disclose that the user-specific advertisement is determined based on a geographical proximity derived from the user profile of the user, as is required by claims 4 and 24.
Lakritz generally describes a document localization, management and delivery system (see e.g. column 2, lines 17-27).  Regarding the claimed invention, Lakritz particularly teaches determining user-specific content for display based on a geographical proximity derived from a user profile of the user (see e.g. column 2, lines 17-43; and column 4, lines 3-10).
It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal, Stack, Ward and Lakritz before him at the time the invention was made, to modify the method taught by Green, Agrawal, Stack and Ward such that the user-specific content (i.e. advertisement) is determined based on a geographical proximity derived from the user profile of the user, as is taught by Lakritz.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable more appropriate content to be provided to the user (e.g. in the user’s language), as is evident from Lakritz.  Accordingly, Green, Agrawal, Stack, Ward and Lakritz are considered to teach, to one of ordinary skill in the art, a method like that of claim 4.
Regarding claim 19, Green, Agrawal, Stack and Ward teach a non-transitory computer-readable storage medium like that of claim 15, as is described above, whereby additional information based on a user profile is displayed in response to detecting a cursor event associated with a visual indicator representative of an item.  Green, Agrawal, Stack and Ward, however, do not explicitly disclose that the additional information is filtered based on geographical proximity information derived from the user profile of the user, as is required by claim 19.
Like noted above, Lakritz generally describes a document localization, management and delivery system (see e.g. column 2, lines 17-27).  Regarding the claimed invention, Lakritz particularly teaches filtering content for provision to the user based on geographical proximity information derived from a user profile of the user (see e.g. column 2, lines 17-43; and column 4, lines 3-10).
It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal, Stack, Ward and Lakritz before him at the time the invention was made, to modify the non-transitory computer-readable storage medium taught by Green, Agrawal, Stack and Ward such that the content (i.e. additional information) is filtered based on geographical proximity information derived from the user profile of the user, as is taught by Lakritz.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable more appropriate content to be provided to the user (e.g. in the user’s language), as is evident from Lakritz.  Accordingly, Green, Agrawal, Stack, Ward and Lakritz are considered to teach, to one of ordinary skill in the art, a non-transitory computer-readable storage medium like that of claim 19.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Green, Agrawal, Stack and Ward, which is described above, and also over U.S. Patent No. 8,150,739 to Marggraff et al. (“Marggraff”).
Regarding claim 31, Green, Agrawal, Stack and Ward teach a method like that of claim 1, as is described above, whereby transaction-related information comprising details of past transactions involving a seller of an item with other users and at least one other item is obtained and used to determine an advertisement for display in an information block proximate a visual indicator representative of the item.  Green, Agrawal, Stack and Ward, however, do not explicitly disclose that the at least one other item is at a similar price point as the item represented by the visual indicator, as is required by claim 31.
Marggraff nevertheless teaches obtaining and providing specialty product information relating to a selected product, wherein the specialty product information comprises products in the same price range as the selected product (see e.g. column 1, lines 32-40; column 3, lines 30-53; and column 4, line 49 – column 5, line 32).
It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal, Stack, Ward and Marggraff before him at the time the invention was made, to modify the method taught by Green, Agrawal, Stack and Ward such that the at least one other item is in the same price range (i.e. at a similar price point) as the selected item (i.e. the item represented by the visual indicator), as is taught by Marggraff.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can aid the user in finding a desired item for purchase, as is evident from Marggraff.  Accordingly, Green, Agrawal, Stack, Ward and Marggraff are considered to teach, to one of ordinary skill in the art, a method like that of claim 31.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 6, 15, 16, 18, 20, 21, 23, 25-27, 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 8,954,886 (the “Grandparent”) in view of U.S. Patent Application Publication No. 2004/0098313 to Agrawal et al. (“Agrawal”), further in view of U.S. Patent No. 7,222,085 to Stack (“Stack”), and further in view of U.S. Patent No. 9,075,882 to Ward et al. (“Ward”).
Like in claim 1 of the instant application, claim 1 of the Grandparent is directed to a method comprising:
displaying, on a display screen of a computing device, a visual indicator representative of an item (i.e. claim 1 of the Grandparent recites, “receiving a mouseover event corresponding to a pointing device being positioned proximately to a visual indicator displayed in a web page, the visual indicator representing a product offering on a host site”);
receiving an item identifier of the item in response to detecting a cursor event associated with the visual indicator (i.e. claim 1 of the Grandparent recites, “receiving a mouseover event corresponding to a pointing device being positioned proximately to a visual indicator displayed on a web page, the visual indicator representing a product offering on a host site…[and] obtaining product category information and site-specific information associated with the product offering”);
determining a user profile of the user stored in a database (i.e. claim 1 of the Grandparent recites, “obtaining user profile information via a processor having network access…”);
determining a user-specific advertisement for display in an information block proximate the visual indicator based on the user profile of the user and the item identifier of the item (i.e. claim 1 of the Grandparent recites, “generating additional information corresponding to the product offering represented by the visual indicator in response to receiving the mouseover event, the additional information including information specific to a particular user based on the user profile information, the additional information further including detailed product information related to the product offering, the additional information further including product category information associated with the product offering…” and “displaying the additional information in an area overlaying information already displayed in the web page, the area being in a location proximate to the visual indicator….”); and
causing display of the user-specific advertisement in the information block proximate the visual indicator, the user-specific advertisement displayed responsive to detecting the cursor event associated with the visual indicator (i.e. claim 1 of the Grandparent recites, “displaying the additional information in an area overlaying information already displayed in the web page, the area being in a location proximate to the visual indicator that caused the mouseover event…”).
Accordingly, claim 1 of the Grandparent teaches a method similar to that of claim 1 of the instant application, but does not explicitly disclose that a user identifier of the user is received in response to the cursor event, wherein in response to receiving the user identifier and the item identifier, the user profile of the user is determined based on the user identifier of the user, as is required by claim 1 of the instant application.  The Grandparent also does not explicitly recite obtaining transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction related information comprising details of past transactions involving the user and other items and details of past transactions involving a seller of the item with other users and at least one other item, wherein the user-specific advertisement is also determined based on the transaction-related information comprising the details of past transactions involving the user and other items and the details of past transactions involving a seller of the item with other users and at least one other item, and comprises an advertisement for a different item that is different from the item represented by the visual indicator, as is further required by claim 1 of the instant application. 
Agrawal nevertheless teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of an item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content based on the user profile of the user and the item identifier of the item (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the user-specific content in an information block (i.e. the buy box) proximate the item on the web page, wherein the user-specific advertisement comprises an advertisement (i.e. recommendation) for a different item that is different from the item (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).
	It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent and Agrawal before him at the time the invention was made, to modify the method taught by the Grandparent so as to additionally receive a user identifier of a user in response to detecting the cursor event, and then in response to receiving the user identifier and the item identifier, determine the user profile of the user stored in a database based on the user identifier of the user, whereby the content (i.e. the advertisement) is further determined based on the user profile of the user and comprises an advertisement (i.e. recommendation) for a different item that is different from the item represented by the visual indicator, as is taught by Agrawal.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the supplemental content to be personalized for the user, as is taught by Agrawal.
	Stack generally describes a method for recommending goods or services based on a particular good or service selected by the user and on previous customer buying history (see e.g. column 1, lines 50-58).  Regarding the claimed invention, Stack particularly teaches that the user can select an item on a web page and obtain recommendations associated with the selected item, whereby transaction-related information (i.e. customer buying history) stored in a transaction database is obtained based on an identifier of the selected item, the transaction-related information comprising details of past transactions involving a seller of the selected item with other users and at least one other item, and whereby the recommendations are determined based on the transaction-related information comprising the details of past transactions involving a seller of the selected item with other users and at least one other item, and on the identifier of the selected item (see e.g. column 1, line 55 – column 2, line 7; column 2, line 63 – column 3, line 2; and column 3, lines 21-56).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent, Agrawal and Stack before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by the Grandparent and Agrawal such that they are determined based on transaction-related information stored in a transaction database like taught by Stack, the transaction-related information comprising details of past transactions involving a seller of the item with other users and at least other item.  That is, it would have been obvious to modify the method taught by the Grandparent and Agrawal so as to obtain transaction-related information stored in a transaction database based on the item identifier, the transaction-related information comprising details of past transactions involving a seller of the item with other users and at least one other item, wherein the user-specific advertisement is determined based on the transaction-related information comprising the details of past transactions involving a seller of the selected item with other users and at least one other item and on the item identifier of the item.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because it facilitates the determination of recommendations, as is suggested by Stack (see e.g. column 1, lines 36-46; and column 4, lines 18-29).
Ward generally describes a method for recommending content items, which includes receiving an indication that a first item is of interest and selecting a second item to recommend based at least in part on a degree of similarity of the second item to the first item (see e.g. column 2, lines 42-52).  Regarding the claimed invention, Ward particularly teaches: (i) obtaining transaction-related information (e.g. a purchase history), the transaction-related information comprising details of past transactions involving the user and other items (see e.g. column 3, lines 10-30; and column 9, lines 40-66); and (iii) determining user-specific items to recommend based on the transaction-related information comprising the details of past transactions involving the user and other items, and on the identity of the item (see e.g. column 3, lines 10-30; column 3, lines 42-67; column 8, line 40 – column 9, line 10; and column 9, lines 40-66).
	It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent, Agrawal, Stack and Ward before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by the Grandparent, Agrawal and Stack such that they are also determined based on transaction-related information of the user, the transaction-related information comprising details of past transactions involving the user and other items, as is taught by Ward.   That is, it would have been obvious to modify the method taught by the Grandparent, Agrawal and Stack so as to further obtain transaction-related information stored in the transaction database based on the user profile of the user and the item identifier, the transaction-related information comprising details of past transactions involving the user and other items, wherein the user-specific advertisement is determined based on the user profile of the user, the transaction-related information comprising the details of past transactions involving the user and other items, and on the item identifier of the item.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because they can result in recommended content items that are more personalized to the individual user (e.g. to not recommend items the user already purchased), as is evident from Ward (see e.g. column 9, lines 40-66).  Accordingly, the Grandparent, Agrawal, Stack and Ward are considered to teach, to one of ordinary skill in the art, a method like that of claim 1 of the instant application.
	As per claim 3 of the instant application, claim 1 of the Grandparent further discloses that the cursor event comprises a mouseover event (i.e. claim 1 of the Grandparent recites, “receiving a mouseover event corresponding to a pointing device being positioned proximately to a visual indicator displayed on a web page…”).  Accordingly, the Grandparent, Agrawal, Stack and Ward are further considered to teach a method like that of claim 3 of the instant application.
	As per claim 5 of the instant application, claim 1 of the Grandparent further discloses that the user-specific advertisement is selected based on a relevancy of the user-specific advertisement to the user (i.e. claim 1 of the Grandparent recites, “generating additional information corresponding to the product offering represented by the visual indicator in response to receiving the mouseover event, the additional information including information specific to a particular user based on the user profile information…the additional information being based on prior product search queries performed by the particular user and based on a commercial transaction history of the particular user…”).  Accordingly, the Grandparent, Agrawal, Stack and Ward are further considered to teach a method like that of claim 5 of the instant application.
	As per claim 6, it would have been obvious, as is described above, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by the Grandparent and Agrawal such that they are determined based on transaction-related information stored in a transaction database like taught by Stack.  Stack particularly teaches that determining the recommended items based on the transaction related-information comprises obtaining item information from an item database, wherein the recommendations are determined based on such item information (see e.g. column 3, lines 36-57).  Accordingly, it follows that determining the user-specific advertisements (i.e. recommended items) based on the user profile of the user, the transaction-related information, and the item identifier of the item further comprises obtaining item information related to the item from an item database, wherein the user-specific advertisement is determined based on the item information, the transaction-related information, and the user profile of the user.  The above-described combination of the Grandparent, Agrawal, Stack and Ward thus further teaches a method like that of claim 6.
Like in claim 15 of the instant application, claim 14 of the Grandparent is directed to a non-transitory computer-readable storage medium (i.e. an “article of manufacture comprising at least one machine readable hardware storage device”) storing program code which, responsive to execution by one or more processors of a computing device perform operations comprising:
displaying, on a display screen of a computing device, a visual indicator representative of an item (i.e. claim 14 of the Grandparent recites, “receiving a mouseover event corresponding to a pointing device being positioned proximately to a visual indicator displayed in a web page, the visual indicator representing a product offering on a host site”);
receiving an item identifier of the item in response to detecting a cursor event associated with the visual indicator (i.e. claim 14 of the Grandparent recites, “receiving a mouseover event corresponding to a pointing device being positioned proximately to a visual indicator displayed on a web page, the visual indicator representing a product offering on a host site…[and] obtaining product category information and site-specific information associated with the product offering”);
determining a user profile of the user stored in a database (i.e. claim 14 of the Grandparent recites, “obtaining user profile information via a network access…”);
determining additional information based on the user profile of the user and the item identifier of the item (i.e. claim 14 of the Grandparent recites, “generating additional information corresponding to the product offering represented by the visual indicator in response to receiving the mouseover event, the additional information including information specific to a particular user based on the user profile information, the additional information further including detailed product information related to the product offering, the additional information further including product category information associated with the product offering…”); and
causing display of the additional information in an information block proximate the visual indicator, the additional information displayed responsive to detecting the cursor event associated with the visual indicator (i.e. claim 14 of the Grandparent recites, “displaying the additional information in an area overlaying information already displayed in the web page, the area being in a location proximate to the visual indicator that caused the mouseover event…”).
Accordingly, claim 14 of the Grandparent teaches a non-transitory computer-readable storage medium similar to that of claim 15 of the instant application, but does not explicitly disclose that a user identifier of the user is received in response to the cursor event, wherein in response to receiving the user identifier and the item identifier, the user profile of the user is determined based on the user identifier of the user, as is required by claim 15 of the instant application.  The Grandparent also does not explicitly recite obtaining transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction related information comprising details of past transactions involving the user and other items and details of past transactions involving a seller of the item, and whereby the additional information is further determined based on the transaction-related information comprising the details of past transactions involving the user and other items and the details of past transactions involving a seller of the item, as is further required by claim 15 of the instant application.
Agrawal nevertheless teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of an item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content (e.g. a personalized recommendation) based on the user profile of the user and the item identifier of the item (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the user-specific content in an information block (i.e. the buy box) proximate the item on the web page (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).
	It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent and Agrawal before him at the time the invention was made, to modify the non-transitory computer-readable storage medium taught by the Grandparent so as to additionally receive a user identifier of a user in response to detecting the cursor event, and then in response to receiving the user identifier and the item identifier, determine the user profile of the user stored in a database based on the user identifier of the user, whereby the content (e.g. a personalized recommendation) is further determined based on the user profile of the user, as is taught by Agrawal.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the supplemental content to be personalized for the user, as is taught by Agrawal.
Stack generally describes a method for recommending goods or services based on a particular good or service selected by the user and on previous customer buying history (see e.g. column 1, lines 50-58).  Regarding the claimed invention, Stack particularly teaches that the user can select an item on a web page and obtain recommendations associated with the selected item, whereby transaction-related information (i.e. customer buying history) stored in a transaction database is obtained based on an identifier of the selected item, the transaction-related information comprising details of past transactions involving a seller of the selected item with other users and at least one other item, and whereby the recommendations are determined based on the transaction-related information comprising the details of past transactions involving a seller of the selected item with other users and at least one other item and on the identifier of the selected item (see e.g. column 1, line 55 – column 2, line 7; column 2, line 63 – column 3, line 2; and column 3, lines 21-56).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent, Agrawal and Stack before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by the Grandparent and Agrawal such that they are determined based on transaction-related information stored in a transaction database like taught by Stack, the transaction-related information comprising details of past transactions involving a seller of the item with other users and at least other item.  That is, it would have been obvious to modify the non-transitory computer-readable storage medium taught by the Grandparent and Agrawal so as to obtain transaction-related information stored in a transaction database based on the item identifier, the transaction-related information comprising details of past transactions involving a seller of the item, wherein the user-specific advertisement is determined based on the transaction-related information comprising the details of past transactions involving a seller of the item and on the item identifier of the item.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because it facilitates the determination of recommendations, as is suggested by Stack (see e.g. column 1, lines 36-46; and column 4, lines 18-29).
Ward generally describes a method for recommending content items, which includes receiving an indication that a first item is of interest and selecting a second item to recommend based at least in part on a degree of similarity of the second item to the first item (see e.g. column 2, lines 42-52).  Regarding the claimed invention, Ward particularly teaches: (i) obtaining transaction-related information (e.g. a purchase history), the transaction-related information comprising details of past transactions involving the user and other items (see e.g. column 3, lines 10-30; and column 9, lines 40-66); and (iii) determining user-specific items to recommend based on the transaction-related information comprising the details of past transactions involving the user and other items and on the identity of the item (see e.g. column 3, lines 10-30; column 3, lines 42-67; column 8, line 40 – column 9, line 10; and column 9, lines 40-66).
	It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent, Agrawal, Stack and Ward before him at the time the invention was made, to modify the recommended items within the supplemental content (i.e. additional information) taught by the Grandparent, Agrawal and Stack such that they are also determined based on transaction-related information of the user, the transaction-related information comprising details of past transactions involving the user and other items, as is taught by Ward.  That is, it would have been obvious to modify the non-transitory computer-readable storage medium taught by the Grandparent, Agrawal and Stack so as to obtain transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction-related information comprising details of past transactions involving the user and other items, wherein the additional information (e.g. recommendations) is determined based on the user profile of the user, the transaction-related information comprising the details of past transactions involving the user and other items, and the item identifier of the item.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because it can result in recommended content items that are more personalized to the individual user (e.g. to not recommend items the user already purchased), as is evident from Ward (see e.g. column 9, lines 40-66).  Accordingly, the Grandparent, Agrawal, Stack and Ward are considered to teach, to one of ordinary skill in the art, a non-transitory computer-readable storage medium like that of claim 15 of the instant application.
	As per claim 16 of the instant application, the Grandparent further teaches that the additional information comprises a user-specific advertisement (i.e. claim 14 of the Grandparent recites, “the additional information including information specific to a particular user based on the user profile information, the additional information further including detailed product information related to the product offering…”).  As described above, it would have been obvious to modify the non-transitory computer-readable storage medium taught by the Grandparent so as to determine the user profile of the user stored in a database and whereby the content (e.g. a personalized recommendation) is further determined based on the user profile of the user, as is taught by Agrawal.  Agrawal discloses that the content comprises an advertisement (i.e. recommendation) for a different item that is different from the item represented by the visual indicator (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).  Accordingly, the Grandparent, Agrawal, Stack and Ward are further considered to teach a non-transitory computer-readable storage medium like that of claim 16 of the instant application.
	As per claim 18 of the instant application, the Grandparent further teaches that the additional information is filtered based on the user profile of the user (i.e. claim 14 of the Grandparent recites, “generating additional information corresponding to the product offering represented by the visual indicator in response to receiving the mouseover event, the additional information including information specific to a particular user based on the user profile information…the additional information being based on prior product search queries performed by the particular user and based on a commercial transaction history of the particular user…”).  Accordingly, the Grandparent, Agrawal, Stack and Ward are further considered to teach a non-transitory computer-readable storage medium like that of claim 18 of the instant application.
	As per claim 20 of the instant application, the Grandparent further teaches that the additional information is selected based on a relevancy of the additional information to the user (i.e. claim 14 of the Grandparent recites, “generating additional information corresponding to the product offering represented by the visual indicator in response to receiving the mouseover event, the additional information including information specific to a particular user based on the user profile information…the additional information being based on prior product search queries performed by the particular user and based on a commercial transaction history of the particular user…”).  Accordingly, the Grandparent, Agrawal, Stack and Ward are further considered to teach a non-transitory computer-readable storage medium like that of claim 20 of the instant application.
Similar to claim 21 of the instant application, claim 1 of the Grandparent recites the following steps:
displaying, on a display screen of a computing device, a visual indicator representative of an item (i.e. claim 1 of the Grandparent recites, “receiving a mouseover event corresponding to a pointing device being positioned proximately to a visual indicator displayed in a web page, the visual indicator representing a product offering on a host site”);
receiving an item identifier of the item in response to detecting a cursor event associated with the visual indicator (i.e. claim 1 of the Grandparent recites, “receiving a mouseover event corresponding to a pointing device being positioned proximately to a visual indicator displayed on a web page, the visual indicator representing a product offering on a host site…[and] obtaining product category information and site-specific information associated with the product offering”);
determining a user profile of the user stored in a database (i.e. claim 1 of the Grandparent recites, “obtaining user profile information via a processor having network access…”);
determining a user-specific advertisement for display in an information block proximate the visual indicator based on the user profile of the user and the item identifier of the item (i.e. claim 1 of the Grandparent recites, “generating additional information corresponding to the product offering represented by the visual indicator in response to receiving the mouseover event, the additional information including information specific to a particular user based on the user profile information, the additional information further including detailed product information related to the product offering, the additional information further including product category information associated with the product offering…” and “displaying the additional information in an area overlaying information already displayed in the web page, the area being in a location proximate to the visual indicator….”); and
causing display of the user-specific advertisement in an information block proximate the visual indicator, the user-specific advertisement displayed responsive to detecting the cursor event associated with the visual indicator (i.e. claim 1 of the Grandparent recites, “displaying the additional information in an area overlaying information already displayed in the web page, the area being in a location proximate to the visual indicator that caused the mouseover event…”).
It is apparent that such tasks are implemented via a memory and processor of a computer that further comprises a display screen.  Such a computer implementing the above-described teachings of the Grandparent is considered a computing device similar to that of claim 21.  The Grandparent, however, does not explicitly disclose that a user identifier of the user is received in response to the cursor event, wherein in response to receiving the user identifier and the item identifier, the user profile of the user is determined based on the user identifier of the user, as is required by claim 21 of the instant application.  The Grandparent also does not explicitly recite obtaining transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction related information comprising details of past transactions involving the user and other items and details of past transactions involving a seller of the item, wherein the user-specific advertisement is also determined based on the transaction-related information comprising the details of past transactions involving the user and other items and the details of past transactions involving a seller of the item and comprises an advertisement for a different item that is different from the item represented by the visual indicator, as is further required by claim 21 of the instant application. 
Agrawal nevertheless teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of an item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content based on the user profile of the user and the item identifier of the item (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the user-specific content in an information block (i.e. the buy box) proximate the item on the web page, wherein the user-specific advertisement comprises an advertisement (i.e. recommendation) for a different item that is different from the item represented by the visual indicator (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).
	It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent and Agrawal before him at the time the invention was made, to modify the computing device taught by the Grandparent so as to additionally receive a user identifier of a user in response to detecting the cursor event, and then in response to receiving the user identifier and the item identifier, determine the user profile of the user stored in a database based on the user identifier of the user, whereby the content (i.e. the advertisement) is further determined based on the user profile of the user and comprises an advertisement (i.e. recommendation) for a different item that is different from the item represented by the visual indicator, as is taught by Agrawal.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the supplemental content to be personalized for the user, as is taught by Agrawal.
Stack generally describes a method for recommending goods or services based on a particular good or service selected by the user and on previous customer buying history (see e.g. column 1, lines 50-58).  Regarding the claimed invention, Stack particularly teaches that the user can select an item on a web page and obtain recommendations associated with the selected item, whereby transaction-related information (i.e. customer buying history) stored in a transaction database is obtained based on an identifier of the selected item, the transaction-related information comprising details of past transactions involving a seller of the selected item with other users and at least one other item, and whereby the recommendations are determined based on the transaction-related information comprising the details of past transactions involving a seller of the selected item with other users and at least one other item and on the identifier of the selected item (see e.g. column 1, line 55 – column 2, line 7; column 2, line 63 – column 3, line 2; and column 3, lines 21-56).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent, Agrawal and Stack before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by the Grandparent and Agrawal such that they are determined based on transaction-related information stored in a transaction database like taught by Stack, the transaction-related information comprising details of past transactions involving a seller of the item with other users and at least other item.  That is, it would have been obvious to modify the computing device taught by the Grandparent and Agrawal so as to obtain transaction-related information stored in a transaction database based on the item identifier, the transaction-related information comprising details of past transactions involving a seller of the item, wherein the user-specific advertisement is determined based on the transaction-related information comprising the details of past transactions involving the seller of the item and on the item identifier of the item.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because it facilitates the determination of recommendations, as is suggested by Stack (see e.g. column 1, lines 36-46; and column 4, lines 18-29).
	Ward generally describes a method for recommending content items, which includes receiving an indication that a first item is of interest and selecting a second item to recommend based at least in part on a degree of similarity of the second item to the first item (see e.g. column 2, lines 42-52).  Regarding the claimed invention, Ward particularly teaches: (i) obtaining transaction-related information (e.g. a purchase history), the transaction-related information comprising details of past transactions involving the user and other items (see e.g. column 3, lines 10-30; and column 9, lines 40-66); and (iii) determining user-specific items to recommend based on the transaction-related information comprising the details of past transactions involving the user and other items and on the identity of the item (see e.g. column 3, lines 10-30; column 3, lines 42-67; column 8, line 40 – column 9, line 10; and column 9, lines 40-66).
	It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent, Agrawal, Stack and Ward before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by the Grandparent, Agrawal and Stack such that they are also determined based on transaction-related information of the user that comprises details of past transactions involving the user and other items, as is taught by Ward.  That is, it would have been obvious to modify the computing device taught by the Grandparent, Agrawal and Stack so as to obtain transaction-related information stored in the transaction database based on the user profile of the user and the item identifier, the transaction-related information comprising details of past transactions involving the user and other items, wherein the user-specific advertisement is determined based on the user profile of the user, the transaction-related information comprising the details of past transactions involving the user and other items, and the item identifier of the item.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because they can result in recommended content items that are more personalized to the individual user (e.g. to not recommend items the user already purchased), as is evident from Ward (see e.g. column 9, lines 40-66).  Accordingly, the Grandparent, Agrawal, Stack and Ward are considered to teach, to one of ordinary skill in the art, a computing device like that of claim 21 of the instant application.
	As per claim 23 of the instant application, claim 1 of the Grandparent further discloses that the cursor event comprises a mouseover event (i.e. claim 1 of the Grandparent recites, “receiving a mouseover event corresponding to a pointing device being positioned proximately to a visual indicator displayed on a web page…”).  Accordingly, the Grandparent, Agrawal, Stack and Ward are further considered to teach a computing device like that of claim 23 of the instant application.
	As per claim 25 of the instant application, claim 1 of the Grandparent further discloses that the user-specific advertisement is selected based on a relevancy of the user-specific advertisement to the user (i.e. claim 1 of the Grandparent recites, “generating additional information corresponding to the product offering represented by the visual indicator in response to receiving the mouseover event, the additional information including information specific to a particular user based on the user profile information…the additional information being based on prior product search queries performed by the particular user and based on a commercial transaction history of the particular user…”).  Accordingly, the Grandparent, Agrawal, Stack and Ward are further considered to teach a computing device like that of claim 25 of the instant application.
	As per claim 26, it would have been obvious, as is described above, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by the Grandparent and Agrawal such that they are determined based on transaction-related information stored in a transaction database like taught by Stack.  Stack particularly teaches that determining the recommended items based on the transaction related-information comprises obtaining item information from an item database, wherein the recommendations are determined based on such item information (see e.g. column 3, lines 36-57).  Accordingly, it follows that determining the user-specific advertisements (i.e. recommended items) based on the user profile of the user, the transaction-related information, and the item identifier of the item further comprises obtaining item information related to the item from an item database, wherein the user-specific advertisement is determined based on the item information, the transaction-related information, and the user profile of the user.  The above-described combination of the Grandparent, Agrawal, Stack and Ward thus further teaches a computing device like that of claim 26.
Regarding claim 27, the Grandparent and Agrawal do not explicitly teach that the relevancy of the user specific advertisement is based on a numeric relevancy score as is claimed.  Ward nevertheless teaches selecting a user-specific advertisement (i.e. a product or item to recommend) based on a relevancy of the advertisement to the user, wherein the relevancy of the user-specific advertisement is based on a numeric relevancy score (see e.g. column 3, lines 52-67; column 6, lines 21-39; column 6, line 60 – column 7, line 2; and column 9, lines 40-62).  Stack provides a similar teaching (see e.g. column 3, line 58 – column 4, line 5). It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent, Agrawal, Stack and Ward before him at the time the invention was made, to further modify the method taught by the Grandparent, Agrawal, Stack and Ward such that the relevancy of the user-specific advertisement (i.e. recommended product) is based on a numeric relevancy score, as is taught by Ward and/or Stack.  It would have been advantageous to one of ordinary skill to utilize such a score, because would enable particularly relevant items to be identified, as is suggested by Ward.  Accordingly, the Grandparent, Agrawal, Stack and Ward are considered to teach, to one of ordinary skill in the art, a method like that of claim 27.
As per claim 29, it would have been obvious, as is described above, to modify the method taught by the Grandparent and Agrawal so as to obtain transaction-related information comprising details of past transactions involving a seller of an item, which is selected by the user, with other users and at least one other item, as is taught by Stack.  Stack particularly teaches that the other users have previously selected and purchased the item (see e.g. column 3, lines 44-57).  Accordingly, the other users can be considered similar to the user, as all have expressed interest in the selected item.  Accordingly, the above-described combination of the Grandparent, Agrawal, Stack and Ward is further considered to teach a method like that of claim 29.
As per claim 30, Stack teaches that the other item is different from (but similar to) the item represented by the visual indicator (see e.g. column 3, lines 44-57).  Ward provides a similar teaching (see e.g. column 3, lines 42-51).  Accordingly, the above-described combination of the Grandparent, Agrawal, Stack and Ward is further considered to teach a method like that of claim 30.

Claims 2 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Grandparent, Agrawal, Stack and Ward, which is described above, and also over U.S. Patent No. 6,563,514 to Samar (“Samar”).
As described above, the Grandparent, Agrawal, Stack and Ward teach a method like that of claim 1 and a computing device like that of claim 21, whereby a user identifier and an item identifier are received in response to detecting a cursor event associated with a visual indicator of an item.  While the Grandparent and Agrawal teach that the cursor event is detected in response to the user positioning a cursor within a region associated with the visual indicator (i.e. a mouseover) (see e.g. claims 1 and 14 of the Grandparent, and paragraphs 0062 and 0188 of Agrawal), the Grandparent, Agrawal, Stack and Ward do not explicitly disclose that the cursor event is detected in response to the user positioning the cursor within the region for a predetermined length of time, as is required by claims 2 and 22.
Similar to the Grandparent and Agrawal, Samar describes a system by which a user can position a cursor within a region associated with a visual indicator representative of an item of interest in order to display information regarding the item in an information block (i.e. “bubble”) proximate the visual indicator (see e.g. column 1, lines 59-67; column 6, lines 20-28; and FIG. 6).  Regarding the claimed invention, Samar particularly discloses that the information is retrieved and displayed in response to the user positioning the cursor within the region for a pre-determined length of time (see e.g. column 5, lines 31-56; and column 6, lines 20-28).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent, Agrawal, Stack, Ward and Samar before him at the time the invention was made, to modify the method and computing device taught by the Grandparent, Agrawal, Stack and Ward such that the cursor event is detected in response to the user positioning the cursor within the region associated with the visual indicator for a predetermined length of time, as is taught by Samar.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would prevent the information from being unintentionally retrieved and displayed, as is evident from Samar.  Accordingly, the Grandparent, Agrawal, Stack, Ward and Samar are considered to teach, to one of ordinary skill in the art, a method like that of claim 2 and a computing device like that of claim 22.

Claims 4 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of the Grandparent, Agrawal, Stack and Ward, which is described above, and also over U.S. Patent No. 6,623,529 to Lakritz (“Lakritz”).
Regarding claim 4 of the instant application, the Grandparent, Agrawal, Stack and Ward teach a method like that of claim 1, as is described above, whereby a user-specific advertisement based on a user profile is displayed in response to detecting a cursor event associated with a visual indicator representative of an item.  The Grandparent, Agrawal, Stack and Ward, however, do not specifically disclose that the user-specific advertisement is determined based on a geographical proximity derived from the user profile of the user, as is required by claim 4 of the instant application.
Lakritz generally describes a document localization, management and delivery system (see e.g. column 2, lines 17-27).  Regarding the claimed invention, Lakritz particularly teaches determining user-specific content for display based on a geographical proximity derived from a user profile of the user (see e.g. column 2, lines 17-43; and column 4, lines 3-10).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent, Agrawal, Stack, Ward and Lakritz before him at the time the invention was made, to modify the method taught by the Grandparent, Agrawal, Stack and Ward such that the user-specific content (i.e. advertisement) is determined based on a geographical proximity derived from the user profile of the user, as is taught by Lakritz.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable more appropriate content to be provided to the user (e.g. in the user’s language), as is evident from Lakritz.  Accordingly, the Grandparent, Agrawal, Stack, Ward and Lakritz are considered to teach, to one of ordinary skill in the art, a method like that of claim 4 of the instant application.
Regarding claim 19 of the instant application, the Grandparent, Agrawal, Stack and Ward teach a non-transitory computer-readable storage medium like that of claim 15, as is described above, whereby additional information based on a user profile is displayed in response to detecting a cursor event associated with a visual indicator representative of an item.  The Grandparent, Agrawal, Stack and Ward, however, do not explicitly disclose that the additional information is filtered based on geographical proximity information derived from the user profile of the user, as is required by claim 19.
Like noted above, Lakritz generally describes a document localization, management and delivery system (see e.g. column 2, lines 17-27).  Regarding the claimed invention, Lakritz particularly teaches filtering content for provision to the user based on geographical proximity information derived from a user profile of the user (see e.g. column 2, lines 17-43; and column 4, lines 3-10).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent, Agrawal, Stack, Ward and Lakritz before him at the time the invention was made, to modify the non-transitory computer-readable storage medium taught by the Grandparent, Agrawal, Stack and Ward such that the content (i.e. additional information) is filtered based on geographical proximity information derived from the user profile of the user, as is taught by Lakritz.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable more appropriate content to be provided to the user (e.g. in the user’s language), as is evident from Lakritz.  Accordingly, the Grandparent, Agrawal, Stack, Ward and Lakritz are considered to teach, to one of ordinary skill in the art, a non-transitory computer-readable storage medium like that of claim 19 of the instant application.

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of the Grandparent, Agrawal, Stack and Ward, which is described above, and also over U.S. Patent No. 8,150,739 to Marggraff et al. (“Marggraff”).
Regarding claim 31, the Grandparent, Agrawal, Stack and Ward teach a method like that of claim 1, as is described above, whereby transaction-related information comprising details of past transactions involving a seller of an item with other users and at least one other item is obtained and used to determine an advertisement for display in an information block proximate a visual indicator representative of the item.  The Grandparent, Agrawal, Stack and Ward, however, do not explicitly disclose that the at least one other item is at a similar price point as the item represented by the visual indicator, as is required by claim 31.
Marggraff nevertheless teaches obtaining and providing specialty product information relating to a selected product, wherein the specialty product information comprises products in the same price range as the selected product (see e.g. column 1, lines 32-40; column 3, lines 30-53; and column 4, line 49 – column 5, line 32).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent, Agrawal, Stack, Ward and Marggraff before him at the time the invention was made, to modify the method taught by the Grandparent, Agrawal, Stack and Ward such that the at least one other item is in the same price range (i.e. at a similar price point) as the selected item (i.e. the item represented by the visual indicator), as is taught by Marggraff.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can aid the user in finding a desired item for purchase, as is evident from Marggraff.  Accordingly, the Grandparent, Agrawal, Stack, Ward and Marggraff are considered to teach, to one of ordinary skill in the art, a method like that of claim 31.

Claims 1-3, 5, 6, 15, 16, 18, 20-23, 25-27, 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 14 and 20 of U.S. Patent No. 10,620,776 (the “Parent”), in view of U.S. Patent Application Publication No. 2004/0098313 to Agrawal et al. (“Agrawal”), further in view of U.S. Patent No. 7,222,085 to Stack (“Stack”), and further in view of U.S. Patent No. 9,075,882 to Ward et al. (“Ward”).
Like in claim 1 of the instant application, claim 14 of the Parent is directed to a method comprising:
displaying, on a display screen of a computing device, a visual indicator representative of an item (i.e. claim 14 of the Parent depends from claim 11 thereof, which recites, “displaying, on a display screen of a computing device, a page including an image representative of an item offered for sale and information corresponding to the item”);
determining a user profile stored in a database (i.e. claim 14 of the Parent depends from claim 12 thereof, which recites, “obtaining user profile information for a user…”);
determining a user specific advertisement for display in an information block proximate the visual indicator based on the user profile of the user (i.e. claim 14 of the Parent recites, “displaying an advertisement selected based on the user profile information…”); and
causing display of the user-specific advertisement in an information block proximate the visual indicator, the user-specific advertisement displayed responsive to detecting the cursor event associated with the visual indicator (i.e. claim 14 of the Parent recites, “displaying an advertisement selected based on the user profile information in response to the cursor event”).
Accordingly, claim 14 of the Parent teaches a method similar that of claim 1 of the instant application, but does not explicitly teach receiving a user identifier of a user and an item identifier of the item in response to detecting a cursor associated with the visual indicator, whereby in response to receiving the user identifier and the item identifier, the user profile is determined based on the user identifier of the user, and the user-specific advertisement is further based on the item identifier of the item, as is required by claim 1 of the instant application.  The Parent also does not explicitly recite obtaining transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction related information comprising details of past transactions involving the user and other items and details of past transactions involving a seller of the item with other users and at least one other item, wherein the user-specific advertisement is also determined based on the transaction-related information comprising the details of past transactions involving the user and other items and the details of past transactions involving a seller of the item with other users and at least one other item, and comprises an advertisement for a different item that is different from the item represented by the visual indicator, as is further required by claim 1 of the instant application.
Agrawal nevertheless teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of an item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content based on the user profile of the user and the item identifier of the item (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the user-specific content in an information block (i.e. the buy box) proximate the item on the web page, wherein the user-specific content comprises an advertisement (i.e. recommendation) for a different item that is different from the item (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Agrawal before him at the time the invention was made, to modify the method taught by the Parent so as to receive a user identifier of a user and an item identifier of the item in response to detecting a cursor associated with the visual indicator, whereby in response to receiving the user identifier and the item identifier, the user profile is determined based on the user identifier of the user, and the content (i.e. user-specific advertisement) is further based on the item identifier of the item and is for a different item that is different from the item represented by the visual indicator, as is taught by Agrawal.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the supplemental content to be personalized for the user, as is taught by Agrawal.
Stack generally describes a method for recommending goods or services based on a particular good or service selected by the user and on previous customer buying history (see e.g. column 1, lines 50-58).  Regarding the claimed invention, Stack particularly teaches that the user can select an item on a web page and obtain recommendations associated with the selected item, whereby transaction-related information (i.e. customer buying history) stored in a transaction database is obtained based on an identifier of the selected item, the transaction-related information comprising details of past transactions involving a seller of the selected item with other users and at least one other item, and whereby the recommendations are determined based on the transaction-related information comprising the details of past transactions involving a seller of the selected item with other users and at least one other item and on the identifier of the selected item (see e.g. column 1, line 55 – column 2, line 7; column 2, line 63 – column 3, line 2; and column 3, lines 21-56).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Agrawal and Stack before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by the Parent and Agrawal such that they are determined based on transaction-related information stored in a transaction database like taught by Stack, the transaction-related information comprising details of past transactions involving a seller of the item with other users and at least other item.  That is, it would have been obvious to modify the method taught by the Parent and Agrawal so as to obtain transaction-related information stored in a transaction database based on the item identifier, the transaction-related information comprising details of past transactions involving a seller of the item with other users and at least one other item, wherein the user-specific advertisement is determined based on the transaction-related information comprising the details of past transactions involving a seller of the selected item with other users and at least one other item and on the item identifier of the item, as is taught by Stack.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because it facilitates the determination of recommendations, as is suggested by Stack (see e.g. column 1, lines 36-46; and column 4, lines 18-29).
Ward generally describes a method for recommending content items, which includes receiving an indication that a first item is of interest and selecting a second item to recommend based at least in part on a degree of similarity of the second item to the first item (see e.g. column 2, lines 42-52).  Regarding the claimed invention, Ward particularly teaches: (i) obtaining transaction-related information (e.g. a purchase history), the transaction-related information comprising details of past transactions involving the user and other items (see e.g. column 3, lines 10-30; and column 9, lines 40-66); and (iii) determining user-specific items to recommend based on the transaction-related information comprising the details of past transactions involving the user and other items and on the identity of the item (see e.g. column 3, lines 10-30; column 3, lines 42-67; column 8, line 40 – column 9, line 10; and column 9, lines 40-66).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Agrawal, Stack and Ward before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by the Parent, Agrawal and Stack such that they are also determined based on transaction-related information of the user comprising details of past transactions involving the user and other items, as is taught by Ward.   That is, it would have been obvious to modify the method taught by the Parent, Agrawal and Stack so as to obtain transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction-related information comprising details of past transactions involving the user and other items, wherein the user-specific advertisement is determined based on the user profile of the user, the transaction-related information comprising the details of past transactions involving the user and other items, and on the item identifier of the item, as is taught by Ward.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because they can result in recommended content items that are more personalized to the individual user (e.g. to not recommend items the user already purchased), as is evident from Ward (see e.g. column 9, lines 40-66).  Accordingly, the Parent, Agrawal, Stack and Ward are considered to teach, to one of ordinary skill in the art, a method like that of claim 1 of the instant application.
As per claim 2 of the instant application, the Parent further teaches that the cursor event is detected in response to the user positioning a cursor within a region associated with the visual indicator for a pre-determined length of time (i.e. claim 14 of the Parent depends from claim 11 thereof, which recites, “detecting a cursor event corresponding to the image representative of the item in response to a cursor being positioned within a region associated with the image representative of the item for a pre-determined length of time”).  Accordingly, the Parent, Agrawal, Stack and Ward are further considered to teach a method like that of claim 2 of the instant application.
As per claim 3 of the instant application, the Parent further suggests that the cursor event comprises a mouseover event (i.e. claim 14 of the Parent depends from claim 11 thereof, which recites, “detecting a cursor event corresponding to the image representative of the item in response to a cursor being positioned within a region associated with the image representative of the item for a pre-determined length of time”).  Accordingly, the Parent, Agrawal, Stack and Ward are further considered to teach a method like that of claim 3 of the instant application.
As per claim 5 of the instant application, the Parent further suggests that the user-specific advertisement is selected based on a relevancy of the user-specific advertisement to the user (i.e. claim 14 of the Parent depends from claim 12 thereof, which recites “obtaining user profile information for a user, and displaying an indication of a relevance between the visual indicator and the user based on the user profile information in response to the cursor event.”  Claim 14 of the Parent further depends on claim 13 thereof, which recites “the user profile information includes historical, behavioral, or preference information captured over a particular time period”).  Accordingly, the Parent, Agrawal, Stack and Ward is further considered to teach a method like that of claim 5 of the instant application.
As per claim 6 of the instant application, it would have been obvious, as is described above, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by the Parent and Agrawal such that they are determined based on transaction-related information stored in a transaction database like taught by Stack.  Stack particularly teaches that determining the recommended items based on the transaction related-information comprises obtaining item information from an item database, wherein the recommendations are determined based on such item information (see e.g. column 3, lines 36-57).  Accordingly, it follows that determining the user-specific advertisements (i.e. recommended items) based on the user profile of the user, the transaction-related information, and the item identifier of the item further comprises obtaining item information related to the item from an item database, wherein the user-specific advertisement is determined based on the item information, the transaction-related information, and the user profile of the user.  The above-described combination of the Parent, Agrawal, Stack and Ward thus further teaches a method like that of claim 6.
Like in claim 15 of the instant application, claim 20 of the Parent is directed to a non-transitory computer-readable storage medium storing program code which, responsive to execution by one or more processors of a computing device, perform operations comprising:
displaying, on a display screen of a computing device, a visual indicator representative of an item (i.e. claim 20 of the Parent depends from claim 18 thereof, which recites, “displaying, on a display screen of the computing device, a page including an image representative of an item offered for sale and information corresponding to the item”);
determining a user profile stored in a database (i.e. claim 20 of the Parent depends from claim 19 thereof, which recites, “obtaining user profile information for a user…”);
determining additional information based on the user profile of the user (i.e. claim 20 of the Parent recites, “displaying an advertisement selected based on the user profile information…”); and
causing display of the additional information in an information block proximate the visual indicator, the additional information displayed responsive to detecting the cursor event associated with the visual indicator (i.e. claim 20 of the Parent recites, “displaying an advertisement selected based on the user profile information in response to the cursor event”).
Accordingly, claim 20 of the Parent teaches a non-transitory computer-readable storage medium similar that of claim 15 of the instant application, but does not explicitly teach receiving a user identifier of a user and an item identifier of the item in response to detecting a cursor associated with the visual indicator, whereby in response to receiving the user identifier and the item identifier, the user profile is determined based on the user identifier of the user, and the additional information is further based on the item identifier of the item, as is required by claim 15 of the instant application.  The Parent also does not explicitly recite obtaining transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction related information comprising details of past transactions involving the user and other items and details of past transactions involving a seller of the item, wherein the user-specific advertisement is also determined based on the transaction-related information comprising the details of past transactions involving the user and other items and the details of past transactions involving a seller of the item, as is further required by claim 15 of the instant application.
Agrawal nevertheless teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of an item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content (e.g. personalized recommendations) based on the user profile of the user and the item identifier of the item (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the user-specific content in an information block (i.e. the buy box) proximate the item on the web page (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Agrawal before him at the time the invention was made, to modify the non-transitory computer-readable storage medium taught by the Parent so as to receive a user identifier of a user and an item identifier of the item in response to detecting a cursor associated with the visual indicator, whereby in response to receiving the user identifier and the item identifier, the user profile is determined based on the user identifier of the user, and the content (e.g. personalized recommendation) is further based on the item identifier of the item, as is taught by Agrawal.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the supplemental content to be personalized for the user, as is taught by Agrawal.
Stack generally describes a method for recommending goods or services based on a particular good or service selected by the user and on previous customer buying history (see e.g. column 1, lines 50-58).  Regarding the claimed invention, Stack particularly teaches that the user can select an item on a web page and obtain recommendations associated with the selected item, whereby transaction-related information (i.e. customer buying history) stored in a transaction database is obtained based on an identifier of the selected item, the transaction-related information comprising details of past transactions involving a seller of the selected item with other users and at least one other item, and whereby the recommendations are determined based on the transaction-related information comprising the details of past transactions involving a seller of the selected item with other users and at least one other item and on the identifier of the selected item (see e.g. column 1, line 55 – column 2, line 7; column 2, line 63 – column 3, line 2; and column 3, lines 21-56).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Agrawal and Stack before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by the Parent and Agrawal such that they are determined based on transaction-related information stored in a transaction database like taught by Stack, the transaction-related information comprising details of past transactions involving a seller of the item with other users and at least other item.  That is, it would have been obvious to modify the non-transitory computer-readable storage medium taught by the Parent and Agrawal so as to obtain transaction-related information stored in a transaction database based on the item identifier, the transaction-related information comprising details of past transactions involving a seller of the item, wherein the user-specific advertisement is determined based on the transaction-related information comprising the details of past transactions involving the seller of the item and on the item identifier of the item, as is taught by Stack.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because it facilitates the determination of recommendations, as is suggested by Stack (see e.g. column 1, lines 36-46; and column 4, lines 18-29).
Ward generally describes a method for recommending content items, which includes receiving an indication that a first item is of interest and selecting a second item to recommend based at least in part on a degree of similarity of the second item to the first item (see e.g. column 2, lines 42-52).  Regarding the claimed invention, Ward particularly teaches: (i) obtaining transaction-related information (e.g. a purchase history), the transaction-related information comprising details of past transactions involving the user and other items (see e.g. column 3, lines 10-30; and column 9, lines 40-66); and (iii) determining user-specific items to recommend based on the transaction-related information comprising the details of past transactions involving the user and other items and on the identity of the item (see e.g. column 3, lines 10-30; column 3, lines 42-67; column 8, line 40 – column 9, line 10; and column 9, lines 40-66).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Agrawal, Stack and Ward before him at the time the invention was made, to modify the recommended items within the supplemental content (i.e. additional information) taught by the Parent, Agrawal and Stack such that they are also determined based on transaction-related information of the user comprising details of past transactions involving the user and other items, as is taught by Ward.  That is, it would have been obvious to modify the non-transitory computer-readable storage medium taught by the Parent, Agrawal and Stack so as to obtain transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction-related information comprising details of past transactions involving the user and other items, wherein the additional information (e.g. recommendations) is determined based on the user profile of the user, the transaction-related information comprising the details of past transactions involving the user and other items, and on the item identifier of the item, as is taught by Ward.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because they can result in recommended content items that are more personalized to the individual user (e.g. to not recommend items the user already purchased), as is evident from Ward (see e.g. column 9, lines 40-66).  Accordingly, the Parent, Agrawal, Stack and Ward are considered to teach, to one of ordinary skill in the art, a non-transitory computer-readable storage medium like that of claim 15 of the instant application.
As per claim 16 of the instant application, the Parent further teaches that the additional information further comprises a user-specific advertisement (i.e. claim 20 of the Parent recites, “displaying an advertisement selected based on the user-profile information in response to the cursor event”).  Accordingly, the Parent, Agrawal, Stack and Ward further teach a non-transitory computer-readable storage medium like that of claim 16 of the instant application.
As per claim 18 of the instant application, the Parent further suggests that the additional information is filtered based on the user profile of the user (i.e. claim 20 of the Parent recites, “displaying an advertisement selected based on the user profile information in response to the cursor event”).  Accordingly, the Parent, Agrawal, Stack and Ward further teach a non-transitory computer-readable storage medium like that of claim 18 of the instant application.
As per claim 20 of the instant application, the Parent further suggests that the additional information is selected based on a relevancy of the additional information to the user (i.e. claim 20 of the Parent recites, “displaying an advertisement selected based on the user profile information in response to the cursor event”).  Accordingly, the Parent, Agrawal, Stack and Ward further teach a non-transitory computer-readable storage medium like that of claim 20 of the instant application.
Like in claim 21 of the instant application, claim 5 of the Parent is directed to a computing device comprising a display screen and at least a memory and a processor (i.e. claim 5 of the Parent depends from claim 1 thereof, which recites “[a] computing device comprising: a display screen; and one or more hardware processors…”) to perform operations comprising:
displaying, on a display screen of a computing device, a visual indicator representative of an item (i.e. claim 5 of the Parent depends from claim 1 thereof, which recites, “display, on the display screen, a page including a visual indicator representative of an item offered and information corresponding to the item”);
determine a user profile stored in a database (i.e. claim 5 of the Parent depends from claim 3 thereof, which recites, “obtain user profile information for a user…”);
determining a user specific advertisement for display in an information block proximate the visual indicator based on the user profile of the user (i.e. claim 5 of the Parent recites, “display, on the display screen, an advertisement selected based on the user profile information…”); and
causing display of the user-specific advertisement in an information block proximate the visual indicator, the user-specific advertisement displayed responsive to detecting the cursor event associated with the visual indicator (i.e. claim 5 of the Parent recites, “display, on the display screen, an advertisement selected based on the user profile information in response to the cursor event”).
Accordingly, claim 5 of the Parent teaches a computing device similar that of claim 21 of the instant application, but does not explicitly teach receiving a user identifier of a user and an item identifier of the item in response to detecting a cursor associated with the visual indicator, whereby in response to receiving the user identifier and the item identifier, the user profile is determined based on the user identifier of the user, and the user-specific advertisement is further based on the item identifier of the item, as is required by claim 21 of the instant application.  The Parent also does not explicitly recite obtaining transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction related information comprising details of past transactions involving the user and other items and details of past transactions involving a seller of the item, wherein the user-specific advertisement is also determined based on the transaction-related information comprising the details of past transactions involving the user and other items and the details of past transactions involving a seller of the item, and comprises an advertisement for a different item that is different from the item represented by the visual indicator, as is further required by claim 21 of the instant application.
Agrawal nevertheless teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of an item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content based on the user profile of the user and the item identifier of the item (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the user-specific content in an information block (i.e. the buy box) proximate the item on the web page, wherein the user-specific content comprises an advertisement (i.e. recommendation) for a different item that is different from the item (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Agrawal before him at the time the invention was made, to modify the computing device taught by the Parent so as to receive a user identifier of a user and an item identifier of the item in response to detecting a cursor associated with the visual indicator, whereby in response to receiving the user identifier and the item identifier, the user profile is determined based on the user identifier of the user, and the content (i.e. user-specific advertisement) is further based on the item identifier of the item and is for a different item that is different from the item represented by the visual indicator, as is taught by Agrawal.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the supplemental content to be personalized for the user, as is taught by Agrawal.
Stack generally describes a method for recommending goods or services based on a particular good or service selected by the user and on previous customer buying history (see e.g. column 1, lines 50-58).  Regarding the claimed invention, Stack particularly teaches that the user can select an item on a web page and obtain recommendations associated with the selected item, whereby transaction-related information (i.e. customer buying history) stored in a transaction database is obtained based on an identifier of the selected item, the transaction-related information comprising details of past transactions involving a seller of the selected item with other users and at least one other item, and whereby the recommendations are determined based on the transaction-related information comprising the details of past transactions involving the seller of the selected item with other users and at least one other item and on the identifier of the selected item (see e.g. column 1, line 55 – column 2, line 7; column 2, line 63 – column 3, line 2; and column 3, lines 21-56).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Agrawal and Stack before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by the Parent and Agrawal such that they are determined based on transaction-related information stored in a transaction database like taught by Stack, the transaction-related information comprising details of past transactions involving a seller of the item with other users and at least other item.  That is, it would have been obvious to modify the computing device taught by the Parent and Agrawal so as to obtain transaction-related information stored in a transaction database based on the item identifier, the transaction-related information comprising details of past transactions involving a seller of the item, wherein the user-specific advertisement is determined based on the transaction-related information comprising the details of past transactions involving the seller of the selected item and on the item identifier of the item, as is taught by Stack.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because it facilitates the determination of recommendations, as is suggested by Stack (see e.g. column 1, lines 36-46; and column 4, lines 18-29).
Ward generally describes a method for recommending content items, which includes receiving an indication that a first item is of interest and selecting a second item to recommend based at least in part on a degree of similarity of the second item to the first item (see e.g. column 2, lines 42-52).  Regarding the claimed invention, Ward particularly teaches: (i) obtaining transaction-related information (e.g. a purchase history), the transaction-related information comprising details of past transactions involving the user and other items (see e.g. column 3, lines 10-30; and column 9, lines 40-66); and (iii) determining user-specific items to recommend based on the transaction-related information comprising the details of past transactions involving the user and other items and on the identity of the item (see e.g. column 3, lines 10-30; column 3, lines 42-67; column 8, line 40 – column 9, line 10; and column 9, lines 40-66).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Agrawal, Stack and Ward before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by the Parent, Agrawal and Stack such that they are also determined based on transaction-related information of the user comprising details of past transactions involving the user and other items, as is taught by Ward.  That is, it would have been obvious to modify the computing device taught by the Parent, Agrawal and Stack so as to obtain transaction-related information stored in the transaction database based on the user profile of the user and the item identifier, the transaction-related information comprising details of past transactions involving the user and other items, wherein the user-specific advertisement is determined based on the user profile of the user, the transaction-related information comprising the details of past transactions involving the user and other items, and on the item identifier of the item.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because they can result in recommended content items that are more personalized to the individual user (e.g. to not recommend items the user already purchased), as is evident from Ward (see e.g. column 9, lines 40-66).  Accordingly, the Parent, Agrawal, Stack and Ward are considered to teach, to one of ordinary skill in the art, a computing device like that of claim 21 of the instant application.
As per claim 22 of the instant application, the Parent further teaches that the cursor event is detected in response to the user positioning a cursor within a region associated with the visual indicator for a pre-determined length of time (i.e. claim 5 of the Parent depends from claim 1 thereof, which recites, “detect a cursor event corresponding to the visual indicator representative of the item in response to a cursor being positioned within a region associated with the visual indicator representative of the item for a pre-determined length of time”).  Accordingly, the Parent, Agrawal, Stack and Ward are further considered to teach a computing device like that of claim 22 of the instant application.
As per claim 23 of the instant application, the Parent further suggests that the cursor event comprises a mouseover event (i.e. claim 5 of the Parent depends from claim 1 thereof, which recites, “detect a cursor event corresponding to the visual indicator representative of the item in response to a cursor being positioned within a region associated with the visual indicator representative of the item for a pre-determined length of time”).  Accordingly, the Parent, Agrawal, Stack and Ward are further considered to teach a computing device like that of claim 23 of the instant application.
As per claim 25 of the instant application, the Parent further suggests that the user-specific advertisement is selected based on a relevancy of the user-specific advertisement to the user (i.e. claim 5 of the parent depends from claim 3 thereof, which recites “obtain user profile information for a user, and display, on the display screen, an indication of a relevance between the visual indicator and the user based on the user profile information in response to the cursor event.”  Claim 5 of the Parent further depends on claim 4 thereof, which recites “the user profile information includes historical, behavioral, or preference information captured over a particular time period”).  Accordingly, the Parent, Agrawal, Stack and Ward is further considered to teach a computing device like that of claim 25 of the instant application.
As per claim 26 of the instant application, it would have been obvious, as is described above, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by the Parent and Agrawal such that they are determined based on transaction-related information stored in a transaction database like taught by Stack.  Stack particularly teaches that determining the recommended items based on the transaction related-information comprises obtaining item information from an item database, wherein the recommendations are determined based on such item information (see e.g. column 3, lines 36-57).  Accordingly, it follows that determining the user-specific advertisements (i.e. recommended items) based on the user profile of the user, the transaction-related information, and the item identifier of the item further comprises obtaining item information related to the item from an item database, wherein the user-specific advertisement is determined based on the item information, the transaction-related information, and the user profile of the user.  The above-described combination of the Parent, Agrawal, Stack and Ward thus further teaches a computing device like that of claim 26.
Regarding claim 27, the Parent and Agrawal do not explicitly teach that the relevancy of the user specific advertisement is based on a numeric relevancy score as is claimed.  Ward nevertheless teaches selecting a user-specific advertisement (i.e. a product or item to recommend) based on a relevancy of the advertisement to the user, wherein the relevancy of the user-specific advertisement is based on a numeric relevancy score (see e.g. column 3, lines 52-67; column 6, lines 21-39; column 6, line 60 – column 7, line 2; and column 9, lines 40-62).  Stack provides a similar teaching (see e.g. column 3, line 58 – column 4, line 5).  It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Agrawal, Stack and Ward before him at the time the invention was made, to further modify the method taught by the Parent, Agrawal, Stack and Ward such that the relevancy of the user-specific advertisement (i.e. recommended product) is based on a numeric relevancy score, as is taught by Ward and/or Stack.  It would have been advantageous to one of ordinary skill to utilize such a score, because would enable particularly relevant items to be identified, as is suggested by Ward.  Accordingly, the Parent, Agrawal, Stack and Ward are considered to teach, to one of ordinary skill in the art, a method like that of claim 27.
As per claim 29, it would have been obvious, as is described above, to modify the method taught by the Parent and Agrawal so as to obtain transaction-related information comprising details of past transactions involving a seller of an item, which is selected by the user, with other users and at least one other item, as is taught by Stack.  Stack particularly teaches that the other users have previously selected and purchased the item (see e.g. column 3, lines 44-57).  Accordingly, the other users can be considered similar to the user, as all have expressed interest in the selected item.  Accordingly, the above-described combination of the Parent, Agrawal, Stack and Ward is further considered to teach a method like that of claim 29.
As per claim 30, Stack teaches that the other item is different from (but similar to) the item represented by the visual indicator (see e.g. column 3, lines 44-57).  Ward provides a similar teaching (see e.g. column 3, lines 42-51).  Accordingly, the above-described combination of the Parent, Agrawal, Stack and Ward is further considered to teach a method like that of claim 30.

Claims 4 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of the Parent, Agrawal, Stack and Ward, which is described above, and also over U.S. Patent No. 6,623,529 to Lakritz (“Lakritz”).
Regarding claim 4 of the instant application, the Parent, Agrawal, Stack and Ward teach a method like that of claim 1, as is described above, whereby a user-specific advertisement based on a user profile is displayed in response to detecting a cursor event associated with a visual indicator representative of an item.  The Parent, Agrawal, Stack and Ward, however, do not specifically disclose that the user-specific advertisement is determined based on a geographical proximity derived from the user profile of the user, as is required by claim 4 of the instant application.
Lakritz generally describes a document localization, management and delivery system (see e.g. column 2, lines 17-27).  Regarding the claimed invention, Lakritz particularly teaches determining user-specific content for display based on a geographical proximity derived from a user profile of the user (see e.g. column 2, lines 17-43; and column 4, lines 3-10).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Agrawal, Stack, Ward and Lakritz before him at the time the invention was made, to modify the method taught by the Parent, Agrawal, Stack and Ward such that the user-specific content (i.e. advertisement) is determined based on a geographical proximity derived from the user profile of the user, as is taught by Lakritz.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable more appropriate content to be provided to the user (e.g. in the user’s language), as is evident from Lakritz.  Accordingly, the Parent, Agrawal, Stack, Ward and Lakritz are considered to teach, to one of ordinary skill in the art, a method like that of claim 4 of the instant application.
Regarding claim 19 of the instant application, the Parent, Agrawal, Stack and Ward teach a non-transitory computer-readable storage medium like that of claim 15, as is described above, whereby additional information based on a user profile is displayed in response to detecting a cursor event associated with a visual indicator representative of an item.  The Parent, Agrawal, Stack and Ward, however, do not explicitly disclose that the additional information is filtered based on geographical proximity information derived from the user profile of the user, as is required by claim 19.
Like noted above, Lakritz generally describes a document localization, management and delivery system (see e.g. column 2, lines 17-27).  Regarding the claimed invention, Lakritz particularly teaches filtering content for provision to the user based on geographical proximity information derived from a user profile of the user (see e.g. column 2, lines 17-43; and column 4, lines 3-10).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Agrawal, Stack, Ward and Lakritz before him at the time the invention was made, to modify the non-transitory computer-readable storage medium taught by the Parent, Agrawal, Stack and Ward such that the content (i.e. additional information) is filtered based on geographical proximity information derived from the user profile of the user, as is taught by Lakritz.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable more appropriate content to be provided to the user (e.g. in the user’s language), as is evident from Lakritz.  Accordingly, the Parent, Agrawal, Stack, Ward and Lakritz are considered to teach, to one of ordinary skill in the art, a non-transitory computer-readable storage medium like that of claim 19 of the instant application.

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of the Parent, Agrawal, Stack and Ward, which is described above, and also over U.S. Patent No. 8,150,739 to Marggraff et al. (“Marggraff”).
Regarding claim 31, the Parent, Agrawal, Stack and Ward teach a method like that of claim 1, as is described above, whereby transaction-related information comprising details of past transactions involving a seller of an item with other users and at least one other item is obtained and used to determine an advertisement for display in an information block proximate a visual indicator representative of the item.  The Parent, Agrawal, Stack and Ward, however, do not explicitly disclose that the at least one other item is at a similar price point as the item represented by the visual indicator, as is required by claim 31.
Marggraff nevertheless teaches obtaining and providing specialty product information relating to a selected product, wherein the specialty product information comprises products in the same price range as the selected product (see e.g. column 1, lines 32-40; column 3, lines 30-53; and column 4, line 49 – column 5, line 32).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Agrawal, Stack, Ward and Marggraff before him at the time the invention was made, to modify the method taught by the Parent, Agrawal, Stack and Ward such that the at least one other item is in the same price range (i.e. at a similar price point) as the selected item (i.e. the item represented by the visual indicator), as is taught by Marggraff.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can aid the user in finding a desired item for purchase, as is evident from Marggraff.  Accordingly, the Parent, Agrawal, Stack, Ward and Marggraff are considered to teach, to one of ordinary skill in the art, a method like that of claim 31.



Response to Arguments
The Examiner acknowledges the Applicants’ amendments to claims 1, 15 and 21.  Also, the Examiner acknowledges the Applicant’s request to hold the double patenting rejections in abeyance until an indication of allowable subject matter.  The Examiner will do so.  The double patent rejections are nevertheless provided above so as to remain on the record.
Regarding the prior art rejections, the Applicants argue that the references of record do not teach “determining a user-specific advertisement for display in an information block proximate the visual indicator based on the user profile of the user, the transaction-related information comprising the details of past transactions involving the user and other items and details of past transactions involving a seller of the item with other users and at least one other item, and the item identifier of the item,” and “causing display of the user-specific advertisement in the information block proximate the visual indicator, the user-specific advertisement comprising an advertisement for a different item that is different from the item represented by the visual indicator, the user-specific advertisement displayed responsive to detecting the cursor event associated with the visual indicator,” as is now recited in claim 1 and similarly expressed by independent claims 15 and 21.
Particularly, the Applicants note that Ward, at column 9, lines 42-45, recites recommendations that are generated based “not only on the purchase history of the user from a particular web site, store, etc., but also on the content items already owned and/or purchased by the user from other places.”  The Applicants argue that Ward thus recommends content based on a purchasing-user’s transaction history, and not a seller’s transaction history, and that Ward therefore fails to teach transaction-related information that comprises “details of past transactions involving a seller of the item with other users and at least one other item” as is claimed.
In response, the Examiner respectfully submits that the rejection does not rely on Ward to teach transaction-related information that comprises “details of past transactions involving a seller of the item with other users and at least one other item” as is claimed.  Stack instead provides such a teaching (see e.g. column 1, line 55 – column 2, line 7; column 2, line 63 – column 3, line 2; and column 3, lines 21-56).  As noted in the above rejections, it would have been obvious to one of ordinary skill in the art to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by Green and Agrawal such that they are determined based on transaction-related information stored in a transaction database like taught by Stack, wherein the transaction-related information comprises details of past transactions involving a seller of the item with other users and at least other item.  Such transaction-related information facilitates the determination of recommendations, as is suggested by Stack (see e.g. column 1, lines 36-46; and column 4, lines 18-29).
The rejection instead relies on Ward to teach determining a recommendation based on transaction-related information that further comprises the details of past transactions involving the user and other items.  Like noted above, Ward describes recommendations that are generated based “not only on the purchase history of the user from a particular web site, store, etc., but also on the content items already owned and/or purchased by the user from other places” (column 9, lines 42-45).  Ward therefore teaches transaction-related information comprising the details of past transactions involving the user and other items (e.g. the purchase history of the user).  As further noted above, it would have been obvious to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by Green, Agrawal and Stack such that they are also determined based on transaction-related information of the user, the transaction-related information comprising details of past transactions involving the user and other items, as is taught by Ward.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because it would prevent providing recommendations of items that the user as already purchased, as is suggested by Ward (see e.g. column 9, lines 40-66).  Accordingly, the Examiner respectfully submits that the combination of Green, Agrawal, Stack and Ward teaches determining a user-specific advertisement (i.e. recommendation) based on transaction-related information comprising the details of past transactions involving the user and other items (as is taught by Ward) and details of past transactions involving a seller of the item with other users and at least one other item (as is taught by Stack).
The Applicant argues that Green does not describe “obtaining transaction-related information stored in a transaction database” where the transaction-related information includes “details of past transactions involving a seller of the item with other users and at least one other item” as is claimed.
In response, the Examiner respectfully notes that the rejection does not rely on Green to teach obtaining transaction-related information, but instead relies on Stack to provide such a teaching.  Particularly, as noted above, Stack teaches obtaining transaction-related information stored in a transaction database, wherein the transaction-related information comprises details of past transactions involving a seller of an item with other users and at least other item (see e.g. column 1, line 55 – column 2, line 7; column 2, line 63 – column 3, line 2; and column 3, lines 21-56).  As noted in the above rejections, it would have been obvious to one of ordinary skill in the art to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by Green and Agrawal such that they are determined based on transaction-related information stored in a transaction database like taught by Stack, wherein the transaction-related information comprises details of past transactions involving a seller of the item with other users and at least other item.  Such transaction-related information facilitates the determination of recommendations, as is suggested by Stack (see e.g. column 1, lines 36-46; and column 4, lines 18-29).  Accordingly, the Examiner again respectfully submits that the combination of Green, Agrawal, Stack and Ward teaches determining a user-specific advertisement (i.e. recommendation) based on transaction-related information comprising the details of past transactions involving the user and other items (as is taught by Ward) and details of past transactions involving a seller of the item with other users and at least one other item (as is taught by Stack).
The Applicants argue that Agrawal generally fails to disclose “determining a user-specific advertisement for display in an information block proximate the visual indicator based on the user profile of the user, the transaction-related information comprising the details of past transactions involving the user and other items and details of past transactions involving a seller of the item with other users and at least one other item, and the item identifier of the item,” and “causing display of the user-specific advertisement in the information block proximate the visual indicator, the user-specific advertisement comprising an advertisement for a different item that is different from the item represented by the visual indicator, the user-specific advertisement displayed responsive to detecting the cursor event associated with the visual indicator.”
In response, the Examiner respectfully submits that the rejection does not rely on Agrawal to provide such teachings in their entirety.  Instead, as noted in the above rejection, the rejection incorporates Agrawal’s teachings of receiving a user identifier (i.e. a cookie) of a user and an item identifier of an item (i.e. a product identifier) in response to detecting a cursor event associated with the item on a web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content including an advertisement (e.g. a personal recommendation of a product or service) based on the user profile of the user (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the user-specific content in an information block (i.e. the buy box) proximate the item on the web page (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).  The rejection relies on Green, Stack and/or Ward to teach the remaining features of the limitations at issue, e.g. the transaction-related information.  Accordingly, the Examiner respectfully maintains that the combination of Green, Agrawal, Stack and Ward teaches “determining a user-specific advertisement for display in an information block proximate the visual indicator based on the user profile of the user, the transaction-related information comprising the details of past transactions involving the user and other items and details of past transactions involving a seller of the item with other users and at least one other item, and the item identifier of the item,” and “causing display of the user-specific advertisement in the information block proximate the visual indicator, the user-specific advertisement comprising an advertisement for a different item that is different from the item represented by the visual indicator, the user-specific advertisement displayed responsive to detecting the cursor event associated with the visual indicator.”
The Applicants argue that Stack does not teach determining recommendations based on past transactions involving the seller of an item, providing recommendations in an information block proximate the item, and displaying recommendations responsive to a cursor event.
In response, the Examiner respectfully notes that the rejection does not rely on Stack to teach providing recommendations in an information block proximate and item, and displaying recommendations responsive to a cursor event.  Green provides such teachings (see e.g.  column 3, lines 37-58; column 12, lines 31-45; and FIG. 5.).  Particularly, like noted above, Green teaches providing an information block (i.e. an “overlay display object”) proximate to an item (e.g. a hypertext link associated with a product) in response to a cursor event (i.e. a mouseover event over the hypertext link), wherein the information block comprises recommendations (i.e. a list of similar products) see e.g.  column 3, lines 37-58; column 12, lines 31-45; and FIG. 5.).
Moreover, the Examiner respectfully disagrees that Stack fails to teach determining recommendations based on past transactions involving the seller of an item.  Particularly, Stack teaches maintaining a “customer purchasing history database” that stores “data describing all purchases of previous customers” (see column 2, line 63 – column 3, line 2).  The database is maintained in association with a website/host computer, from which the user can purchase items (e.g. books) for sale (see e.g. column 2, line 63 – column 3, line 2; and column 3, lines 8-15).  It is apparent that the purchases recorded in the customer purchase history database involve a seller.  Stack discloses that when a user selects a particular item for sale, the system searches the database to find all previous customers who have purchased that item (see e.g. column 3, lines 44-47).  If at least two other customers have purchased the user-selected item and have also purchased other items in common, the items purchased in common can be provided as recommendations to the user (see e.g. column 3, lines 47-57).  Stack thus teaches recommendations that are based on past transactions (i.e. purchases) involving the seller of an item.  
Accordingly, the Examiner again respectfully maintains that the combination of Green, Agrawal, Stack and Ward teaches “determining a user-specific advertisement for display in an information block proximate the visual indicator based on the user profile of the user, the transaction-related information comprising the details of past transactions involving the user and other items and details of past transactions involving a seller of the item with other users and at least one other item, and the item identifier of the item,” and “causing display of the user-specific advertisement in the information block proximate the visual indicator, the user-specific advertisement comprising an advertisement for a different item that is different from the item represented by the visual indicator, the user-specific advertisement displayed responsive to detecting the cursor event associated with the visual indicator.”
The Applicants’ arguments filed on May 9, 2022 have thus been fully considered, but are not persuasive.






Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
8/18/2022


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173